             Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 1 of 52




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                            §
    In re:                                                  §
                                                            §       Chapter 11
    MARSHALL BROADCASTING                                   §
    GROUP, INC., 1                                          §       Case No. 19-36743 (DRJ)
                                                            §
              Debtor.                                       §
                                                            §

                                 NOTICE OF STALKING HORSE BIDDER

             PLEASE TAKE NOTICE that on February 14, 2020, the Court entered its Order (A)

Approving Bidding Procedures and Certain Bid Protections, (B) Scheduling Bid Deadline, Auction

Date, and Sale Hearing and Approving Form and Manner of Notice Thereof; and (C) Approving

Cure Procedures and the Form and Manner of Notice Thereof [Docket No. 157] (the “Bidding

Procedures Order”). The Bidding Procedures Order approved, among other things, the bidding

procedures attached thereto as Exhibit A (the “Bidding Procedures”).

             PLEASE TAKE FURTHER NOTICE that, pursuant to paragraph 13 of the Bidding

Procedures Order and Section IX of the Bidding Procedures, the Debtor reserved the right to select

one or more bidders to act as a stalking horse for the Debtor’s assets.

             PLEASE TAKE FURTHER NOTICE that pursuant to paragraph 13 of the Bidding

Procedures Order and Section IX of the Bidding Procedures, the Debtor hereby designates Allen

Media Broadcasting Evansville, Inc. as the stalking horse bidder on the terms set forth in the Asset

Purchase Agreement dated February 14, 2020, attached hereto as Exhibit A.




1
    The last four digits of the Debtor’s federal tax identification number are (7805).


4837-6205-5348.1
         Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 2 of 52




         Respectfully submitted this 14th day of February, 2020.

                                             GRAY REED & McGRAW LLP

                                             By: /s/ Jason S. Brookner
                                                Jason S. Brookner
                                                Texas Bar No. 24033684
                                             1300 Post Oak Blvd., Suite 2000
                                             Houston, Texas 77056
                                             Telephone: (713) 986-7000
                                             Facsimile: (713) 986-7100
                                             Email:     jbrookner@grayreed.com

                                                     -and-

                                                Lydia R. Webb
                                                Texas Bar No. 24083758
                                             1601 Elm Street, Suite 4600
                                             Dallas, Texas 75201
                                             Telephone: (214) 954-4135
                                             Facsimile: (214) 953-1332
                                             Email:      lwebb@grayreed.com

                                                     -and

                                             David B. Golubchik (pro hac vice)
                                             Eve H. Karasik (pro hac vice)
                                             LEVENE NEALE BENDER YOO
                                                    & BRILL L.L.P.
                                             10250 Constellation Boulevard, Suite 1700
                                             Los Angeles, CA 90067
                                             Telephone: (310) 229-1234
                                             Facsimile: (310) 229-1244
                                             Email: dbg@lnbyb.com
                                                    ehk@lnbyb.com

                                             COUNSEL TO THE DEBTOR

                                 CERTIFICATE OF SERVICE

       I do hereby certify that on February 14, 2020, a true and correct copy of the foregoing
pleading was served via CM/ECF to all parties authorized to receive electronic notice in this case.

                                              /s/ Jason S. Brookner
                                             Jason S. Brookner



                                                 2
4837-6205-5348.1
         Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 3 of 52




                                     Exhibit A

                                 Stalking Horse APA




                                         3
4837-6205-5348.1
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 4 of 52




                                 ASSET PURCHASE AGREEMENT

                                                 for

                             the SALE of TELEVISION-RELATED ASSETS

                               KMSS-TV, SHREVEPORT, LOUISIANA
                                   KPEJ-TV, ODESSA, TEXAS
                                   KLJB, DAVENPORT, IOWA

                                           by and among

                             MARSHALL BROADCASTING GROUP, INC

                                                and

                     ALLEN MEDIA BROADCASTING EVANSVILLE, INC.




                                    Dated as of February 14, 2020




DOCS_SF:102776.8 68700/048
          Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 5 of 52




                                                    TABLE OF CONTENTS

                                                                                                                                                   Page

Article I DEFINITIONS ................................................................................................................1
   Section 1.1.             Definitions................................................................................................................. 1

Article II PURCHASE AND SALE OF PURCHASED ASSETS .............................................9
   Section 2.1.             Purchase and Sale of Purchased Assets .................................................................... 9
   Section 2.2.             Excluded Assets ...................................................................................................... 10
   Section 2.3.             Assumption of Liabilities ........................................................................................ 11
   Section 2.4.             Excluding or Adding Assumed Contracts ............................................................... 13
   Section 2.5.             Closing Date............................................................................................................ 13
   Section 2.6.             Purchase Price ......................................................................................................... 14
   Section 2.7.             Prorations and Adjustments .................................................................................... 14
   Section 2.8.             Closing Date Deliveries .......................................................................................... 16
   Section 2.9.             Further Assurances .................................................................................................. 17
   Section 2.10.            Allocation of Purchase Price ................................................................................... 18

Article III REPRESENTATIONS AND WARRANTIES OF THE SELLER .......................18
   Section 3.1.             Organization ............................................................................................................ 18
   Section 3.2.             Authority of the Seller............................................................................................. 18
   Section 3.3.             All Assets ................................................................................................................ 19
   Section 3.4.             Governmental Permits; FCC Matters ...................................................................... 19
   Section 3.5.             Real Property Leases ............................................................................................... 20
   Section 3.6.             Title to Purchased Assets ........................................................................................ 21
   Section 3.7.             Contracts ................................................................................................................. 21
   Section 3.8.             No Violation, Litigation or Regulatory Action ....................................................... 21
   Section 3.9.             Insurance ................................................................................................................. 22
   Section 3.10.            Employees ............................................................................................................... 22
   Section 3.11.            Environmental Protection ....................................................................................... 23
   Section 3.12.            Seller’s Broker ........................................................................................................ 24
   Section 3.13.            Intellectual Property ................................................................................................ 24
   Section 3.14.            Taxes ....................................................................................................................... 24
   Section 3.15.            OFAC ...................................................................................................................... 25

Article IV REPRESENTATIONS AND WARRANTIES OF THE BUYER .........................25
   Section 4.1.             Organization ............................................................................................................ 25
   Section 4.2.             Authority of the Buyer ............................................................................................ 25
   Section 4.3.             Litigation ................................................................................................................. 26
   Section 4.4.             No Finder ................................................................................................................ 26
   Section 4.5.             Qualifications as FCC Licensee .............................................................................. 27
   Section 4.6.             Financial Capacity; Solvency.................................................................................. 27

Article V ACTION PRIOR TO THE CLOSING DATE .........................................................27
   Section 5.1.             Access to the Business ............................................................................................ 27
   Section 5.2.             Notification of Certain Matters ............................................................................... 28
   Section 5.3.             FCC Consent; Other Consents and Approvals ........................................................ 28
   Section 5.4.             Operation of the Stations and the Business Prior to the Closing Date .................... 30
                                                                         ii
DOCS_SF:102776.8 68700/048
         Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 6 of 52



   Section 5.5.             Public Announcement ............................................................................................. 31
   Section 5.6.             Employees ............................................................................................................... 31

Article VI ADDITIONAL AGREEMENTS ..............................................................................32
   Section 6.1.             Control of Operations Prior to Closing Date........................................................... 32
   Section 6.2.             Bulk Transfer Laws ................................................................................................. 32
   Section 6.3.             Use of Names .......................................................................................................... 32

Article VII CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER ...........32
   Section 7.1.             No Breach of Covenants and Warranties ................................................................ 33
   Section 7.2.             No Restraint ............................................................................................................ 33
   Section 7.3.             Certain Governmental Approvals ........................................................................... 33
   Section 7.4.             Closing Deliveries ................................................................................................... 33
   Section 7                33

Article VIII CONDITIONS PRECEDENT TO OBLIGATIONS OF THE BUYER ...........33
   Section 8.1.             No Breach of Covenants and Warranties ................................................................ 33
   Section 8.2.             No Restraint ............................................................................................................ 33
   Section 8.3.             Certain Governmental Approvals ........................................................................... 34
   Section 8.4.             Closing Deliveries ................................................................................................... 34
   Section 8.5.             No Material Adverse Effect .................................................................................... 34
   Section 8.6.             Contract Consents ................................................................................................... 34
   Section 8.7.             Approval of Schedules and Exhibits. . .................................................................... 34

Article IX [RESERVED] .............................................................................................................34

Article X TERMINATION .........................................................................................................34
   Section 10.1.            Termination ............................................................................................................. 34
   Section 10.2.            Withdrawal of Certain Filings ................................................................................. 37

Article XI GENERAL PROVISIONS ........................................................................................37
   Section 11.1.            Survival of Obligations ........................................................................................... 37
   Section 11.2.            Confidential Nature of Information ........................................................................ 37
   Section 11.3.            Governing Law ....................................................................................................... 38
   Section 11.4.            Exclusive Jurisdiction; Court Proceedings.............................................................. 38
   Section 11.5.            Notices .................................................................................................................... 38
   Section 11.6.            Successors and Assigns; Third Party Beneficiaries ................................................ 40
   Section 11.7.            Access to Records after Closing ............................................................................. 40
   Section 11.8.            Entire Agreement; Amendments ............................................................................. 41
   Section 11.9.            Interpretation ........................................................................................................... 41
   Section 11.10.           Waivers ................................................................................................................... 41
   Section 11.11.           Expenses.................................................................................................................. 41
   Section 11.12.           Partial Invalidity...................................................................................................... 41
   Section 11.13.           Execution in Counterparts ....................................................................................... 42
   Section 11.14.           Disclaimer of Warranties ........................................................................................ 42
   Section 11.15.           Specific Performance / Liquidated Damages .......................................................... 42




                                                                        iii
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 7 of 52




EXHIBITS

Exhibit A – Form of Bill of Sale and Assignment and Assumption Agreement
Exhibit B – Form of Assignment of Seller FCC Authorizations

SCHEDULES

Schedule 1.1 – Business
Schedule 1.1 – Retained Names and Marks
Schedule 2.1(b) – Tangible Personal Property
Schedule 2.1(g) – Assumed Contracts
Schedule 2.2(g) – Excluded Assets
Schedule 3.4(a) – Governmental Permits, including the Seller FCC Authorizations
Schedule 3.5(a) – Real Property Leases
Schedule 3.7 – Contracts other than the Real Property Leases
Schedule 3.9 – Insurance Claims
Schedule 3.10(a) – Employee Benefit Plans
Schedule 3.11 – Environmental Exceptions
Schedule 3.13(a) – Intellectual Property
Schedule 3.13(d) – Intellectual Property Agreements




                                             iv
DOCS_SF:102776.8 68700/048
       Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 8 of 52




                              ASSET PURCHASE AGREEMENT

                This ASSET PURCHASE AGREEMENT, dated as of February 14, 2020 (this
“Agreement”), by and among Marshall Broadcasting Group, Inc., a Texas corporation (“Seller”)
and Allen Media Broadcasting Evansville, Inc., a Delaware corporation (or its designee) (the
“Buyer”). Buyer and Seller are each referred to herein individually as a “Party,” and collectively
as the “Parties.”

                                           RECITALS:

               A.      The Seller owns and operates television broadcast stations KMSS-TV,
Shreveport, Louisiana, KPEJ-TV, Odessa, Texas and KLJB, Davenport, Iowa (the “Stations”),
pursuant to certain authorizations issued by the U.S. Federal Communications Commission (the
“FCC”).

                B.       On December 3, 2019 (the “Petition Date”), Seller filed a voluntary
petition for relief in the United States Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”), commencing voluntary proceedings (the “Bankruptcy Case”) pursuant to
chapter 11 of title 11 of the United States Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy
Code”).

                C.    Buyer desires to purchase the Purchased Assets and assume the Assumed
Liabilities, and the Seller desires to sell to the Buyer the Purchased Assets and transfer the
Assumed Liabilities, on the terms and subject to the conditions contained in this Agreement.

               NOW, THEREFORE, in consideration of the mutual covenants and agreements
set forth in this Agreement, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the Parties do hereby agree as follows:

                                           ARTICLE I

                                         DEFINITIONS

              Section 1.1. Definitions. As used in this Agreement, the following terms have
the meanings specified or referred to in this Section 1.1:

                “Acquisition Proposal” means a proposal (other than by the Buyer or its
Affiliates) relating to any merger, consolidation, business combination, sale or other disposition
of all or substantially all of the Purchased Assets pursuant to one (1) or more transactions (and
for the avoidance of doubt excluding sales in the ordinary course of Business), the sale of a
majority of the outstanding shares of capital stock or equity interests of the Seller (including by
way of a tender offer, foreclosure, plan of reorganization or liquidation, or chapter 7 liquidation),
or a similar transaction or business combination involving one (1) or more Persons and the
Seller.
                “Affiliate” means, with respect to any Person, any other Person which directly or
indirectly controls, is controlled by or is under common control with such Person. As used in
this definition, the term “control” (including the terms “controlling,” “controlled by” and “under
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 9 of 52




common control with”) shall mean the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through the ownership
of voting securities, by contract or otherwise.
                  “Agreement” has the meaning specified in the introductory paragraph hereof.

               “Ancillary Agreements” means any certificate, agreement, document or other
instrument to be executed and delivered in connection with the transactions contemplated by this
Agreement.

                  “Assignment of the Seller FCC Authorizations” has the meaning specified in
Section 2.8.

                  “Assumed Liabilities” has the meaning specified in Section 2.3(a).

                “Avoidance Actions” means any causes of action arising under Chapter 5 of the
Bankruptcy Code, including any and all preference or other avoidance claims and actions of the
Seller, including all such claims and actions arising under Sections 544, 547, 548, 549, and 550
of the Bankruptcy Code.

                  “Bankruptcy Case” has the meaning specified in the Recitals hereof.

                  “Bankruptcy Code” has the meaning specified in the Recitals hereof.

                  “Bankruptcy Court” has the meaning specified in the Recitals hereof.

               “Bid Deadline” means the deadline set in the Bid Procedures Order for Persons to
submit bids for the purchase of any of the Purchased Assets.

             “Bid Procedures Order” means the Bankruptcy Court’s Order (A) Approving
Bidding Procedures and Certain Bid Protections, (B) Scheduling Bid Deadline, Auction Date,
and Sale Hearing and Approving Form and Manner of Notice Thereof; and (C) Approving Cure
Procedures and the Form and Manner of Notice Thereof [Docket No. 157], entered on February
14, 2020.

               “Bill of Sale and Assignment and Assumption Agreement” has the meaning
specified in Section 2.8(a).

                  “Breakup Fee” has the meaning specified in Section 10.1(f).

               “Business” means the business of the Stations and any other business or assets of
Seller, except the Excluded Assets and any assets specifically described on Schedule
1.1(Business) attached hereto.

               “Business Day” means any day on which the principal offices of the Securities
and Exchange Commission are open to accept filings and on which banks in the City of New
York are not required or authorized to close.

                  “Buyer” has the meaning specified in the introductory paragraph hereof.

                                                  2
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 10 of 52




                  “Buyer Ancillary Agreements” has the meaning specified in Section 4.2(a).

               “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. §§ 9601 et seq., and any regulations promulgated thereunder.

                  “Closing” has the meaning specified in Section 2.5.

                  “Closing Date” has the meaning specified in Section 2.5.

                  “Closing Date Adjustments” has the meaning specified in Section 2.7(a).

                  “Code” means the Internal Revenue Code of 1986, as amended.

               “Communications Act” means the Communications Act of 1934, as amended,
and the rules and regulations of the FCC promulgated under the foregoing, in each case, as in
effect from time to time.

               “Contract” means any binding agreement, license, contract, commitment, or
other binding arrangement or understanding, and with respect to any Contract to which Seller is a
party, such contract which Seller is permitted under the Bankruptcy Code to assume and assign.

                  “Cure Amount” has the meaning specified in Section 2.7(a).

                  “Cure Amount Cap” has the meaning specified in Section 2.3(a)(ii).

               “Customer Records” means all customer data and information derived from
customer files, brand loyalty programs, and promotional events.

              “Cutoff Time” means 11:59 P.M. (central time) on the date immediately prior to
the Closing Date.

                  “Employee Benefit Plans” has the meaning specified at Section 3.10(a).

                “Encumbrance” means any lien, claim, charge, security interest, mortgage,
pledge, easement, conditional sale or other title retention agreement, defect in title, covenant or
other restrictions of any kind, other than any license of, option to license, or covenant not to
assert claims of infringement or misappropriation with respect to, Intellectual Property.

               “Environmental Law” means all Requirements of Laws relating to or addressing
the prevention of pollution, the environment, human health, occupational health or safety,
including but not limited to CERCLA, OSHA, RCRA, the Toxic Substances Control Act, 15
U.S.C. §§ 2601 et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300(f) et seq.; the Clean Air
Act, as amended, 42 U.S.C. §§ 7401 et seq.; the Federal Water Pollution Control Act, 33 U.S.C.
§§ 1251 et seq.; the Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C.
§§ 11001 et seq.; and any state equivalents thereof.

             “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and all Laws issued thereunder.


                                                  3
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 11 of 52




                  “ERISA Affiliate” has the meaning specified at Section 3.10(b).

              “Escrow Agent” means Wells Fargo Bank, National Association, a national
banking association organized under the laws of the United States.

               “Escrow Agreement” means that certain Escrow Agreement, dated as of the date
hereof, by and among the Seller, the Buyer and the Escrow Agent.

                  “Escrow Deposit” has the meaning specified in Section 2.7(b).

                  “Excluded Assets” has the meaning specified in Section 2.2.

                  “Excluded Liabilities” has the meaning specified in Section 2.3(b).

                  “Expense Reimbursement” has the meaning specified in Section 10.1(g).

                  “FCC” has the meaning specified in the Recitals hereof.

                  “FCC Applications” has the meaning specified in Section 5.3(a).

              “FCC Consent” means action by the FCC (including action by staff acting on
delegated authority) granting its consent to the FCC Applications.

              “Final Order” means an Order as to which the time to file an appeal, a motion
for rehearing or reconsideration or a petition for writ of certiorari has expired and no such
appeal, motion or petition is pending.

              “Governmental Body” means any foreign, federal, state, local or other
governmental authority, or judicial or regulatory body.

                 “Governmental Consents” means (i) the FCC Consent; (ii) the Sale Order; and
(iii) all authorizations, consents, Orders and approvals of all Governmental Bodies, including any
State Attorney General, that are or may become necessary for the execution, delivery and
consummation of the transactions contemplated hereby.

                  “Governmental Permits” has the meaning specified in Section 3.4(a).

               “Hazardous Materials” means any waste, pollutant, hazardous substance, toxic
substance, hazardous waste, special waste, regulated or defined as “hazardous,” “toxic” or words
of similar import pursuant to any Environmental Law, including asbestos, asbestos containing
material, petroleum or petroleum-derived substance or waste, or any constituent of any such
substance or waste.

                  “Hired Employee” has the meaning specified in Section 5.6.

               “Indebtedness” with respect to any Person means any obligation of such Person
for borrowed money, and in any event shall include (a) any obligation incurred for all or any part
of the purchase price of property or other assets or for the cost of property or other assets
constructed or of improvements thereto, (b) the face amount of all letters of credit issued for the

                                                  4
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 12 of 52




account of such Person, (c) obligations (whether or not such Person has assumed or become
liable for the payment of such obligation) secured by Encumbrances, (d) capitalized lease
obligations, (e) all guarantees and similar obligations of such Person, (f) all accrued interest, fees
and charges in respect of any indebtedness and (g) all prepayment premiums and penalties, and
any other fees, expenses, indemnities and other amounts payable as a result of the prepayment or
discharge of any indebtedness.

                  “Independent Accountant” has the meaning specified in Section 2.7(b).

                “Intellectual Property” means, except for the Retained Names and Marks, to the
extent relating to or used in connection with the Business, whether owned or licensed, whether
related to use in the United States or another country, (i) any and all patents (including design
patents) and patent applications (including docketed patent disclosures awaiting filing, reissues,
divisions, continuations, continuations-in-part and extensions), patent disclosures awaiting filing
determination, inventions and improvements thereto, (ii) trademarks, service marks, certification
marks, trade names, brand names, trade dress, logos, business and product names, slogans, and
registrations and applications for registration thereof, (iii) copyrights (including software) and
registrations thereof, (iv) inventions, processes, designs, formulae, trade secrets, know-how,
industrial models, confidential and technical information, manufacturing, engineering and
technical drawings, product specifications, domain names, discoveries and confidential business
information, (v) computer software, web site and domain names/URLs, web addresses, web
pages, websites and related content, accounts with Twitter, Facebook and other social media
companies and the content found thereon and related thereto, (vi) copies and tangible
embodiments thereof (in whatever form or medium, including electronic media), and (vii)
intellectual property rights similar to any of the foregoing.

               “Intellectual Property Agreements” means all licenses, sublicenses, consent to
use agreements, settlements, coexistence agreements, covenants not to sue, permissions and
other Contracts (including any right to receive or obligation to pay royalties or any other
consideration), whether written or oral, relating to any Intellectual Property that is used in or
necessary for the conduct of the Business as currently conducted to which Seller is a party,
beneficiary or otherwise bound.

               “Knowledge of the Seller” means, as to a particular matter, the actual
knowledge, after reasonable inquiry of the manager of the Stations, of Pluria Marshall and the
other executive level employees of Seller.

               “Laws” means any and all domestic (federal, state or local) or foreign or
provincial laws, statutes, ordinances, rules, published regulations, judgments, orders, injunctions,
awards, or agency policies, procedures, requirements or decrees promulgated by any
Governmental Body.

                “Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due and regardless of when asserted), including any
liability for Taxes and any “claim” as that term is defined in the Bankruptcy Code.



                                                  5
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 13 of 52




             “Loss” means any and all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, damages, expenses, deficiencies or other charges.

              “Market” means, with respect to the Stations, the “Designated Market Area,” as
determined by The Nielsen Company, of the Stations.

                “Material Adverse Effect” means a material adverse effect on (i) the ability of
the Seller to perform its obligations under this Agreement, or (ii) the Stations or the Business,
taken as a whole; provided, however, that for purposes of determining whether there has been or
is reasonably likely to be a “Material Adverse Effect” for purposes of clause (ii), the results and
consequences of the following events, occurrences, facts, conditions, changes, developments or
effects shall not be taken into account: (a) any changes that generally affect the industries in
which the Seller operates or the Markets of the Stations, (b) the taking of any action expressly
required by, or the failure to take any action expressly prohibited by, this Agreement, or the
taking of any action at the written request or the prior written consent of the Buyer, or (d) any
changes in the economy or capital, financial or securities markets generally, including changes in
interest or exchange rates.

               “Nexstar Claims” means the claims and causes of action that were or could have
been asserted against Nexstar Media Group. Inc. and/or affiliated entities in any forum including
but not limited to Marshall Broadcasting Group, Inc. v Nexstar Broadcasting, Inc., Civ. A. No.
651943/2019 (N.Y. Sup. Ct.).

              “OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign
Assets Control.

                “Order” means any order, judgment, injunction, awards, stipulations, decree or
writ handed down, adopted or imposed by, including any consent decree, settlement agreement
or similar written agreement with, any Governmental Body.

               “OSHA” means the Occupational Safety and Health Act, 29 U.S.C. §§ 651 et
seq., and any regulations promulgated thereunder.

                  “Party” or “Parties” has the meaning specified in the introductory paragraph
hereof.

                  “Payment Date” has the meaning specified in Section 2.7(b).

               “Permitted Encumbrance” means (a) liens for Taxes, assessments or other
governmental charges which are not yet due and payable or Taxes being contested in good faith
by appropriate proceedings, (b) terms and conditions of any leases assumed by Buyer, (c) zoning
laws and ordinances and similar Laws that are not materially violated by any existing
improvement or that do not prohibit the use of the Real Property as currently used in the
operation of the Business; (d) any right reserved to any Governmental Body to regulate the
affected property; (e) in the case of any leased asset, (i) the rights of any lessor under the
applicable lease agreement or any Encumbrance granted by any lessor or any Encumbrance that
the applicable lease is subject to, (ii) any statutory lien for amounts that are not yet due and
payable or are being contested in good faith, (iii) any subleases listed in any Schedule hereto and

                                                 6
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 14 of 52




(iv) the rights of the grantor of any easement or any Encumbrance granted by such grantor on
such easement property; (f) inchoate materialmens’, mechanics’, workmen’s, repairmen’s or
other like Encumbrances arising in the ordinary course of business for amounts that are not yet
due and payable or that are being contested in good faith by appropriate proceedings; and (g)
Encumbrances that will be released prior to or as of the Closing Date, including all mortgages
and security interests securing indebtedness of Seller.

               “Person” means any person, employee, individual, corporation, limited liability
company, partnership, trust, or any other non-governmental entity or any governmental or
regulatory authority or body.

                  “Petition Date” has the meaning specified in the Recitals hereof.

                 “Proceeding” means any action, claim, charge, demand, action, litigation,
arbitration, liability, damage, suit in equity or at law, administrative, regulatory or quasi-judicial
proceeding.

                  “Purchase Price” has the meaning specified in Section 2.6.

                  “Purchased Assets” has the meaning specified in Section 2.1.

                  “PVB” has the meaning specified in Section 3.12.

                “RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. §§
6901 et seq., and any regulations promulgated thereunder.

                  “Real Property” has the meaning specified in Section 3.5(a).

                  “Real Property Leases” has the meaning specified in Section 3.5(a).

                  “Receivables Cap” has the meaning specified in Section 2.6(c).

                “Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor or outdoor
environment or into or out of any property, including the movement of Hazardous Materials
through or in the air, soil, surface water, groundwater or property.

              “Requirements of Law” means any foreign, federal, state or local law, rule or
regulation, Governmental Permit or other binding determination of any Governmental Body.

               “Retained Names and Marks” means all (a) Trademarks containing or
incorporating the term “Marshall,” (b) other Trademarks owned by Seller which are listed on
Schedule 1.1(Retained Names and Marks) attached hereto, (c) variations or acronyms of any of
the foregoing, and (d) Trademarks confusingly similar to or dilutive of any of the foregoing.

                “Sale Order” means the order of the Bankruptcy Court expressly authorizing
delivery of the Stations and the Purchased Assets to the Buyer pursuant to Sections 105, 363, and
365 of the Bankruptcy Code free and clear of all liens, claims, and encumbrances, other than


                                                   7
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 15 of 52




Permitted Encumbrances and the Assumed Liabilities. The Sale Order shall be in a form
acceptable to Buyer in its sole discretion.

                  “Seller” has the meaning specified in the introductory paragraph hereof.

                  “Seller Cash” has the meaning specified in Section 2.1(c).

               “Seller FCC Authorizations” means those Governmental Permits issued to
Seller by the FCC with respect to the Stations that are material to the Stations’ operations.

                  “Seller Receivables” has the meaning specified in Section 2.1(d).

                 “Solvent” when used with respect to any Person or group of Persons on a
combined basis, means that, as of any date of determination, (A) the amount of the “fair saleable
value” of the assets of such Person (or group of Persons on a combined basis) will, as of such
date, exceed (1) the value of all “liabilities of such Person (or group of Persons on a combined
basis), including contingent and other liabilities,” as of such date, as such quoted terms are
generally determined in accordance with applicable Laws governing determinations of the
insolvency of debtors, and (2) the amount that will be required to pay the probable liabilities of
such Person (or group of Persons on a combined basis) on its existing debts (including
contingent liabilities) as such debts become absolute and matured, (B) such Person (or group of
Persons on a combined basis) will not have, as of such date, an unreasonably small amount of
capital for the operation of the businesses in which it is engaged or proposed to be engaged
following such date and (C) such Person (or group of Persons on a combined basis) will be able
to pay its liabilities, including contingent and other liabilities, as they mature.

                  “Stations” has the meaning specified in the Recitals hereof.

                  “Target Value” has the meaning specified in Section 2.6(c).

                  “Tangible Personal Property” has the meaning specified in Section 2.1(b).

               “Tax” means any federal, state, local or foreign net income, alternative or add-on
minimum, gross income, gross receipts, property, sales, use, transfer, gains, license,
employment, payroll, capital stock, environmental, franchise, social security, stamp, registration
and value-added taxes, withholding or minimum tax, or other tax, together with any interest or
any penalty, addition to tax or additional amount imposed by any Governmental Body.

             “Tax Return” means any return, declaration, report, claim for refund or other
document relating to Taxes, including any schedule or attachment thereto, and amendment
thereof.

                  “Termination Date” has the meaning specified in Section 10.1(a)(v).

                  “Title IV Plans” has the meaning specified at Section 3.10(b).

                  “Transfer Taxes” has the meaning specified at Section 2.7(c).



                                                   8
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 16 of 52




              “WARN Act” means the Worker Adjustment and Retraining Notification Act of
1988, and any similar Law.

                                          ARTICLE II

                        PURCHASE AND SALE OF PURCHASED ASSETS

                Section 2.1. Purchase and Sale of Purchased Assets. Upon the terms and
subject to the conditions of this Agreement and pursuant to Section 363 of the Bankruptcy Code,
at the Closing, the Seller shall sell, transfer, assign, convey and deliver to the Buyer, and the
Buyer shall purchase, acquire and take assignment and delivery of, from the Seller pursuant to
this Agreement, for the consideration specified herein, free and clear of all Encumbrances
(except for Permitted Encumbrances and Assumed Liabilities), all of the right, title and interest
of the Seller as of the Closing, whether tangible or intangible, real or personal and wherever
located and by whomever possessed, whether or not listed below but including for the avoidance
of doubt, all of the following properties, assets and rights used in or related to the Business
(excepting only the Excluded Assets) (all of the assets to be sold, assigned, transferred and
delivered pursuant to this Section 2.1 shall be referred to collectively herein as the “Purchased
Assets”):

                (a)    (x) The Seller FCC Authorizations, including the call signs KMSS-TV,
KPEJ-TV and KLJB, (y) all other assignable Governmental Permits related to the Stations and
the Business, and (z) any applications therefor and renewals or modifications thereof between the
date hereof and Closing, and the rights to all data and records of the Seller held by any
permitting, licensing and certifying agencies relating to the Purchased Assets;

                (b)    All machinery, equipment auxiliary and translator facilities, transmitting
towers, transmitters, broadcast equipment, antennae, supplies, computers, mobile phones,
fixtures, trade fixtures, computer equipment, hardware, peripherals, information technology
infrastructure, telephone systems, furniture, office supplies, production supplies, spare parts,
miscellaneous supplies, and other tangible personal property, including without limitation the
personal property set forth on Schedule 2.1(b), except for any retirements or dispositions thereof
made in the ordinary course between the date hereof and Closing in accordance with Section 5.4
(“Tangible Personal Property”);

                (c)     Any cash or cash equivalents (including any marketable securities or
certificates of deposit) of the Seller (other than the Purchase Price), including any funds held in
any bank or depository account of the Seller (“Seller Cash);

               (d)    Subject to Seller’s right to participate in the proceeds of collection thereof
in accordance with the provisions of Sections 2.6(c) and 2.7 below, all accounts receivable of the
Seller, including all reimbursements arising from the FCC repacking process (“Seller
Receivables”);

             (e)    All Intellectual Property of the Seller, along with all income, royalties,
damages and payments due or payable to the Seller as of the Closing Date or thereafter,
including damages and payments for past, present or future infringements or misappropriations


                                                 9
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 17 of 52




thereof or other conflicts therewith, the right to sue and recover for past, present or future
infringements or misappropriations thereof or other conflicts therewith, and any and all
corresponding rights that, now or hereafter, may be secured throughout the world, including all
copies and tangible embodiments of any such Intellectual Property in the Seller’s possession or
control;

                (f)   All of Seller’s rights existing under those equipment, personal property
and intangible property leases, non-residential real property leases, rental agreements, licenses
(including Intellectual Property Agreements), executory contracts, agreements and similar
arrangements set forth on Schedule 2.1(g) (the “Assumed Contracts”), including all security
deposits thereunder, all contractual rights of the Seller to indemnification, exculpation,
advancement or reimbursement of expenses, and all rights to proceeds under insurance policies
relating thereto;

             (g)     Other than the Nexstar Claims, all claims or causes of action of the Seller,
including Avoidance Actions, against third parties that arise out of the Purchased Assets or
Assumed Liabilities;

                  (h)        All refunds, credits and rebates of Taxes due to the Seller;

              (i)     All books and records of the Seller that relate to the Business,      including
Customer Records and all files, logs, programming information and studies,                   technical
information and engineering data, news and advertising studies or consulting reports        and sales
correspondence relating to the Business, excluding records exclusively relating to the      Excluded
Assets; and

                (j)     all goodwill as a going concern and all other intangible property of the
Seller relating to the Business.

               Section 2.2. Excluded Assets. Notwithstanding the foregoing, the Purchased
Assets shall not include the following (herein referred to as the “Excluded Assets”):

                  (a)        The Purchase Price;

               (b)    All bank and other depository accounts of the Seller, excluding any funds
held in such accounts other than the Purchase Price;

              (c)     All Tangible Personal Property of the Seller sold, transferred, retired or
otherwise disposed of in the ordinary course between the date of this Agreement and Closing in
accordance with Section 5.4;

                  (d)        The Nexstar Claims;

             (e)     All Contracts of the Seller other than the Assumed Contracts (the
“Excluded Contracts”);




                                                      10
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 18 of 52




               (f)     All records prepared in connection with or relating to the sale or transfer
of the Stations, including bids received from others and analyses relating to the Stations and the
Purchased Assets;

                  (g)        The items designated in Schedule 2.2(g) as “Excluded Assets,” if any;

                  (h)        The Retained Names and Marks;

              (i)    All records and documents relating to Excluded Assets or to liabilities
other than Assumed Liabilities;

                (j)      All capital stock or other equity securities of Seller or subsidiaries of
Seller or its Affiliates and all other equity interests in any entity that are owned beneficially or of
record by Seller or its Affiliates; and

              (k)    Any rights of or payment due to the Seller, under or pursuant to this
Agreement or the other agreements with the Buyer contemplated hereby.

                  Section 2.3.      Assumption of Liabilities.

                (a)     Upon the terms and subject to the conditions of this Agreement, as of the
Closing, the Buyer shall assume and shall thereafter be obligated for, and shall agree to pay,
perform and discharge in accordance with their terms, the following obligations and liabilities of
the Seller (except to the extent such obligations and liabilities constitute Excluded Liabilities):

                         (i)     The liabilities and obligations of the Stations and the Business,
                  including the owning or holding of the Purchased Assets, first arising after the
                  Closing Date; and

                          (ii)  All Liabilities under the Assumed Contracts first arising after the
                  Closing Date and related to post-Closing period, and any Cure Amounts in an
                  amount not to exceed Three Million Dollars ($3,000,000.00) in the aggregate for
                  all Assumed Contracts (the “Cure Amount Cap”).

              All of the foregoing to be assumed by the Buyer hereunder are referred to herein
as the “Assumed Liabilities.”

                (b)     The Buyer shall not assume or be obligated for any liabilities or
obligations of any and every kind whatsoever, direct or indirect, known or unknown, absolute or
contingent, not expressly assumed by the Buyer under Section 2.3(a) and, notwithstanding
anything to the contrary in Section 2.3(a), none of the following (herein referred to as “Excluded
Liabilities”) shall be Assumed Liabilities for purposes of this Agreement:

                          (i)      Any claims or Liabilities of the Seller relating to the Business
                  arising, or relating to the period, prior to the Closing Date;

                         (ii)   Any Seller liabilities or obligations under this Agreement or the
                  Ancillary Agreements;

                                                     11
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 19 of 52




                         (iii) All claims or Liabilities of the Seller that primarily relate to any of
                  the Excluded Assets, including Contracts that are not Assumed Contracts;

                         (iv)    All Liabilities for Taxes attributable to the Purchased Assets or the
                  Business for any taxable periods (or the portion thereof) ending on or before the
                  Closing Date, other than 50% of any Transfer Taxes;

                         (v)     All accounts payable of the Seller, except for Cure Amounts
                  payable by the Buyer pursuant to Section 2.3(a);

                             (vi)   All intercompany obligations of the Seller and any Affiliates of the
                  Seller;

                         (vii) All Liabilities in respect of Indebtedness of the Seller or any
                  predecessor or Affiliate of the Seller;

                          (viii) All Liabilities pursuant to the WARN Act that arise either from
                  any action or inaction of the Seller occurring prior to the Closing;

                           (ix)   All Liabilities of the Seller resulting from the conduct of the Seller
                  occurring prior to the Closing and which (i) constitute a violation of any Law or
                  (ii) relate to any and all Proceedings against the Seller or its predecessors or
                  Affiliates;

                          (x)     All Liabilities arising out of any Proceeding commenced against
                  the Seller or any predecessor or Affiliate of the Seller after the Closing to the
                  extent arising out of any occurrence or event happening prior to the Closing;

                          (xi)    All Liabilities under any Assumed Contract which become payable
                  after the Closing but arise out of or relate to (A) any breach, claim, or indemnity
                  that relates to the period occurring prior to the Closing or (B) any adjustments
                  (including adjustments of common area maintenance expenses, taxes, insurance
                  premiums and any other pass through expenses) related to any pre-Closing period
                  whether or not billed;

                          (xii) All Liabilities arising out of or relating to any infringement or
                  misappropriation of, or other conflict with, the Intellectual Property of any Person
                  to the extent arising out of or related to the conduct of the Business or any act or
                  omission of the Seller or any predecessor or Affiliate of the Seller prior to the
                  Closing;

                          (xiii) All claims and Liabilities relating to or arising under or in
                  connection with any Employee Benefit Plan including, but not limited to, any
                  Liabilities with respect to claims incurred but not received or the provision of
                  healthcare continuation coverage pursuant to Sections 601-607 of ERISA,
                  commonly known as COBRA continuation coverage;



                                                     12
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 20 of 52




                          (xiv) All Liabilities of the Seller to any current, former or prospective
                  shareholder or other equity interest holder of the Seller, including all Liabilities of
                  the Seller related to the right to or issuance of any capital stock or other equity
                  securities;

                          (xv) All Liabilities for any legal, accounting, investment banking,
                  reorganization, restructuring (including bankruptcy administrative expenses),
                  brokerage or similar fees or expenses incurred by the Seller in connection with,
                  resulting from or attributable to the transactions contemplated by this Agreement,
                  the Bankruptcy Case or otherwise; and

                         (xvi) All Liabilities of the Seller related to workers’ compensation
                  claims or work-related injuries or illnesses which occurred prior to the Closing,
                  regardless of whether first asserted before or after the Closing.

                Section 2.4. Excluding or Adding Assumed Contracts. At the Closing, the
Seller shall, pursuant to the Sale Order and any transfer and assignment documents reasonably
requested by the Buyer, assume and sell and assign to the Buyer (the consideration for which is
included in the Purchase Price), all Assumed Contracts which may be assigned by the Seller to
the Buyer pursuant to Sections 363 and 365 of the Bankruptcy Code and which shall be set forth
on Schedule 2.1(g). The Buyer shall have the right in its sole discretion to notify the Seller in
writing (i) of any Assumed Contract that it does not wish to assume up to the date of the Closing,
and (ii) of a Contract that it wishes to add as an Assumed Contract up to two (2) Business Days
prior to the date of the Closing. At the sole discretion and instruction of the Buyer, any such
previously considered Assumed Contract that the Buyer no longer wishes to assume shall be
automatically deemed removed from Schedule 2.1(g) (Assumed Contracts) and automatically
deemed to be an Excluded Contract. At the sole discretion of the Buyer and up to ten (10) days
prior to the effective date of rejection of any previously considered Excluded Contract, the Buyer
may notify the Seller of its intent to assume such Contract and such Assumed Contract shall be
automatically deemed added to the Schedule related to Assumed Contracts and assumed by the
Seller and assigned to the Buyer (such contracts, the “Added Contracts”); provided, that, the
Buyer will be responsible for paying the Cure Amounts payable in connection with the
assignment and assumption of any Added Contracts (up to the Cure Amount Cap), and such
amounts payable in connection with the Added Contracts will automatically be deemed Assumed
Obligations hereunder.

               Section 2.5. Closing Date. Subject to any prior termination of this Agreement
pursuant to Section 10.1 the purchase and sale of the Purchased Assets provided for in Section
2.1 (the “Closing”) shall be consummated at 9:00 A.M., Central Time, within five (5) Business
Days after the conditions set forth in Articles VII and VIII are satisfied or, if legally permissible,
waived (other than those conditions that by their nature are to be satisfied (or validly waived) at
the Closing, but subject to such satisfaction or waiver), at the offices of Seller counsel, unless
such time, date, or place is changed by mutual agreement of the Seller and the Buyer (the
“Closing Date”).




                                                    13
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 21 of 52




                  Section 2.6.   Purchase Price.

               (a)    The purchase price for the Purchased Assets (the “Purchase Price”) shall
be equal to Fifty-Five Million Dollars ($55,000,000.00), subject to adjustment as provided in
Section 2.6(c) below or any other provision of this Agreement. Buyer shall pay, or cause to be
paid, the Purchase Price, net of the Escrow Deposit and the Holdback, at the Closing by wire
transfer in immediately available funds to the account or account(s) designated by Seller.

                (b)    As of the date hereof, Buyer has deposited, or has caused to be deposited,
an amount of cash equal to Five Million Five Hundred Thousand Dollars ($5,500,000.00) with
the Escrow Agent to be held as an earnest money deposit (“Escrow Deposit”) pursuant to the
Escrow Agreement. At the Closing, the Buyer and the Seller shall deliver joint written
instructions (pursuant to the Escrow Agreement) to the Escrow Agent to disburse the Escrow
Deposit (including any interest earned thereon prior to Closing), net of the Holdback, to the
Seller as a credit towards payment of the Purchase Price due at Closing to the Seller, other than
any adjustments thereto as provided in this Agreement, and shall not, by any act or omission,
delay or prevent such disbursement.

               (c)     The Parties agree to a target value of Eight Million Dollars
($8,000,000.00) for the aggregate of the Seller Receivables and the Seller Cash as of the Cutoff
Time (as estimated in the Closing Date Adjustments delivered by Seller in accordance with
Section 2.7(b) below) (the “Target Value”). Subject to further adjustment if applicable in
accordance with Section 2.7 below, the Purchase Price shall be decreased at Closing by the
amount, if any, that the aggregate of the Seller Receivables and the Seller Cash as of the Cutoff
Time is less than the Target Value. Subject to adjustment following the True-Up Period (as
defined below), if applicable, pursuant to Section 2.7, in the event that the Target Value is
exceeded, there shall be no reduction to the Purchase Price pursuant to the foregoing sentence
and, notwithstanding anything to the contrary herein, Seller shall be entitled to the proceeds of
any Seller Receivables in excess of the Target Value collected during the True-Up Period up to
Two Million Dollars ($2,000,000) (the “Receivables Cap”) and Buyer shall be entitled to any
proceeds of such Seller Receivables above the Receivables Cap.

                (d)    At the Closing, a portion of the Escrow Deposit shall not be released to the
Seller and shall be held by the Escrow Agent as a holdback in the amount of Two Million
Dollars ($2,000,000.00) (the “Holdback”) pending the Closing Date Adjustments pursuant to
Section 2.7 of this Agreement

                  Section 2.7.   Prorations and Adjustments.

               (a)     All expenses arising from the Business, including, without limitation,
Assumed Liabilities and prepaid expenses, ad valorem and property taxes and assessments,
annual regulatory fees payable to the FCC, power and utilities charges, and rents and similar
prepaid and deferred items shall be prorated between Seller and Buyer to reflect the principle
that Seller shall be responsible for all expenses arising from the Business through the Cutoff
Time and Buyer shall be responsible for all expenses arising from the Business after the Cutoff
Time; provided however, Buyer shall be obligated for all cure amounts required to be paid for
the assignment of executory contracts and unexpired leases pursuant to Section 365 of the


                                                   14
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 22 of 52




Bankruptcy Code that Seller assumes and assigns to Buyer (the “Cure Amounts”) up to the Cure
Amount Cap. The prorations and adjustments to be made pursuant to this Section 2.7, including
any adjustments required for Seller Receivables and Seller Cash pursuant to Section 2.6(c), are
referred to as the “Closing Date Adjustments.”

                (b)      Three (3) Business Days prior to the Closing Date, Seller shall reasonably
estimate all Closing Date Adjustments pursuant to this Section 2.7 and shall deliver a statement
of its reasonable estimates to Buyer (which statement shall set forth in reasonable detail the basis
for those estimates). At the Closing, the net amount due to Buyer or Seller as a result of the
estimated Closing Date Adjustments shall be applied as an adjustment to the Purchase Price, as
appropriate. Within one hundred and eighty (180) days after the Closing (the “True-Up
Period”), Buyer shall deliver to Seller a statement of any adjustments to Seller’s estimate of the
Closing Date Adjustments, and no later than the close of business on the thirtieth (30) day after
the delivery of such statements (the “Payment Date”), Buyer shall pay to Seller, or Seller shall
pay to Buyer, as the case may be, any amount due as a result of the adjustment (or, if there is any
good faith dispute, the undisputed amount). If Buyer has an obligation under this Section 2.7 to
pay Seller, then Buyer shall pay any such obligation and further shall concurrently cause the
release of the Holdback to Seller by the Escrow Agent. If Seller has an obligation to pay Buyer
under this Section 2.7, then Seller shall cause the Escrow Agent to release the Holdback to Buyer
in such amount. If the Holdback is insufficient to pay Seller’s obligations to Buyer under this
Section 2.7, then Seller shall pay any amounts due and owing to Buyer out of other Seller funds.
Except with respect to items that Seller notifies Buyer that it objects to prior to the close of
business on the date that is at least one (1) Business Day prior to the Payment Date, the
adjustments set forth in Buyer’s statement shall be final and binding on the Parties effective at
the close of business on the Payment Date. If Seller disputes Buyer’s determinations or Buyer
disputes Seller’s determinations, the Parties shall consult with regard to the matter and an
appropriate adjustment and payment shall be made as agreed upon by the Parties within
thirty (30) days after the Payment Date. If such thirty (30) day consultation period expires, and
the dispute has not been resolved, then the Parties shall select a mutually acceptable independent
accounting firm that does not then have a relationship with Seller or Buyer (the “Independent
Accountant”), to resolve the disagreement and make a determination with respect thereto as
promptly as practicable. The determination by the Independent Accountant on the matter shall
be binding. If an Independent Accountant is engaged pursuant to this Section 2.7, the fees and
expenses of the Independent Accountant shall be borne by Seller and Buyer in inverse proportion
as such Parties may prevail on the resolution of the disagreement which proportionate allocation
also will be determined by the Independent Accountant and be included in the Independent
Accountant’s written report, and an appropriate adjustment and payment shall be made within
three (3) Business Days of the resolution by the Independent Accountant, which resolution shall
be rendered within thirty (30) days after such submission. Buyer shall have the right to receive
and retain for its sole use and account any portion of the Holdback Buyer is not required to pay
over to Seller pursuant to this Section 2.7. Seller shall join in any instruction to Escrow Agent
necessary to cause Escrow Agent to disburse to Buyer any such amount to which Buyer is
entitled as provided in the immediately preceding sentence.

                (c)     During the True-Up Period, Buyer shall use commercially reasonable
efforts to collect the Seller Receivables. During the True-Up Period, until the Receivables Cap is
reached, Buyer shall provide a monthly report no later than seven (7) calendar days after the end

                                                15
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 23 of 52




of each month that provides detailed information regarding the status of the Buyer’s collection of
the Seller Receivables during the prior month on both a monthly and aggregate basis. If during
the True-Up Period, the Target Value is achieved, then Buyer shall deliver the Holdback to
Seller within two (2) business days of achieving the Target Value. Notwithstanding anything to
the contrary in this Agreement, provided that Buyer has satisfied its obligations with respect to
adjustment of the Purchase Price pursuant to this Section 2.7, following the True-Up Period,
Buyer shall have the right to retain all of the Seller Receivables and all of the proceeds thereof
for its own use and account.

                (d)     Notwithstanding anything to the contrary herein, any sales, use, purchase,
transfer, franchise, deed, fixed asset, stamp, documentary stamp, registration, use or other Taxes
and recording charges, and all conveyance fees and other fees and charges (including any
penalties and interest) due and which may be payable by reason of the sale of the Purchased
Assets under this Agreement or the transactions contemplated in this Agreement (collectively,
the “Transfer Taxes”) and not exempted under the Sale Order or by Section 1146(c) of the
Bankruptcy Code shall be borne equally by the Seller and Buyer, and timely paid.

                  Section 2.8.   Closing Date Deliveries.

                 (a)    At the Closing, the Seller shall deliver or cause to be delivered to the
Buyer (i) a bill of sale and assignment and assumption agreement from the Seller in substantially
the form of Exhibit A (the “Bill of Sale and Assignment and Assumption Agreement”),
providing for the conveyance of all of the Purchased Assets (other than the Seller FCC
Authorizations) and the assumption of all of the Assumed Liabilities, (ii) an assignment of the
Seller FCC Authorizations from the Seller, in substantially the form of Exhibit B (the
“Assignment of the Seller FCC Authorizations”), assigning to the Buyer the Seller FCC
Authorizations, (iii) all of the documents and instruments required to be delivered by the Seller
pursuant to Article VIII, (iv) specific assignment and assumption agreements duly executed by
the Seller relating to any Assumed Contracts included as Purchased Assets that the Buyer or the
Seller have determined to be reasonably necessary to assign such Contracts to the Buyer and for
the Buyer to assume the Assumed Liabilities thereunder pursuant to Section 365 of the
Bankruptcy Code, (v) such other documents and instruments as the Buyer has determined to be
reasonably necessary to consummate the transactions contemplated hereby, (vi) physical
possession of all of the Purchased Assets, including Seller’s books and records, capable of
passing by delivery with the intent that title in such Purchased Assets shall pass by and upon
delivery; provided, however, to the extent books and records of Seller are in the possession of
Mission Broadcasting or Nexstar, Seller will use commercially reasonable efforts to deliver
physical possession of such books and records to Buyer (which commercially reasonable efforts
shall include, without limitation, filing and diligently pursuing at Seller’s cost and expense such
turnover and other motions, pleadings and proceedings in the Bankruptcy Case as may be
necessary or appropriate if either of the foregoing refuse to deliver to Buyer full possession of
any of the Purchased Assets in their possession and/or control), (vii) Intellectual Property
assignments, logins, and passwords (as applicable) to the extent necessary or appropriate to
assign the Intellectual Property included in the Purchased Assets in a form to be mutually agreed
by the Parties in good faith prior to the Closing Date, and as to assignments, each duly executed
by Seller and each in recordable form to the extent necessary to assign such Intellectual Property,
(viii) a certified copy of the Sale Order entered with the Bankruptcy Court, (ix) certified copies

                                                 16
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 24 of 52




of the resolutions of each of the board of directors (or similar governing body) of Seller
authorizing the execution, delivery and performance of this Agreement and the other agreements
contemplated hereby and the consummation of the transactions contemplated hereby and
thereby, (x) an executed certification of non-foreign status dated as of the Closing Date and
satisfying the requirements of Treasury Regulations §1.1445-2(b)(2)(i) for Seller and confirming
that Seller is a “United States person” as defined in Section 7701(a)(30) of the Code, and (xi) a
certificate, dated as of the Closing Date, signed by an executive officer of the Seller and
certifying as to the satisfaction of the conditions specified in Section 8.1.

               (b)     At the Closing, the Buyer shall deliver to the Seller (i) the Purchase Price,
inclusive of the Escrow Deposit, net of the Holdback and any adjustments as contemplated by
this Agreement; (ii) the Bill of Sale and Assignment and Assumption Agreement, (iii) all of the
documents and instruments required to be delivered by the Buyer pursuant to Article VII, (iv)
specific assignment and assumption agreements duly executed by the Buyer relating to any
agreements included as Purchased Assets that the Buyer or the Seller have determined to be
reasonably necessary to assign such agreements to the Buyer and for the Buyer to assume the
Assumed Liabilities thereunder pursuant to Section 365 of the Bankruptcy Code, (v) such other
documents and instruments as the Seller has determined to be reasonably necessary to
consummate the transactions contemplated hereby, and (vi) certificate, dated as of the Closing
Date, signed by an executive officer of the Buyer and certifying as to the satisfaction of the
conditions specified in this Section 7.1.

               (c)    Schedule 2.1(g), as it may be modified prior to the Closing, sets forth a
good faith estimate of all Cure Amounts for each Assumed Contract pursuant to Section 365 of
the Bankruptcy Code that Seller assumes and assigns to Buyer. All Assumed Contracts shall be
assumed by Seller and assigned to Buyer pursuant to the Sale Order and this Agreement. Buyer
agrees to promptly satisfy all Cure Amounts (up to the Cure Amount Cap) in respect of each
Assumed Contract as and when such Cure Amount become due under the Sale Order.

                  Section 2.9.   Further Assurances.

                (a)     From time to time following the Closing, the Seller shall execute and
deliver, or cause to be executed and delivered, to the Buyer such other instruments of
conveyance and transfer as the Buyer may reasonably request or as may be otherwise necessary
to effectively convey and transfer to, and vest in, the Buyer and put the Buyer in possession of,
any part of the Purchased Assets. Further, at all times following mutual execution and delivery
of this Agreement, the Seller shall cooperate in a commercially reasonable manner in Buyer’s
efforts, in Buyer’s sole discretion, to obtain insurance with respect to the Seller’s representations
and warranties set forth herein.

              (b)     From time to time following the Closing, the Buyer shall execute and
deliver, or cause to be executed and delivered, to the Seller such other undertakings and
assumptions as the Seller may reasonably request or as may be otherwise necessary to effectively
evidence the Buyer’s assumption of and obligation to pay, perform and discharge the Assumed
Liabilities.




                                                 17
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 25 of 52




                Section 2.10. Allocation of Purchase Price. Following the Closing Date, the
Seller shall provide to the Buyer an allocation of the applicable portions of the Purchase Price in
accordance with Section 1060 of the Code and the Treasury Regulations promulgated thereunder
(and any similar provisions of state, local, or non-U.S. Law, as appropriate). The Buyer shall
provide the Seller with any comments to such allocation within fifteen (15) days after the date of
receipt by the Buyer, and the Buyer and the Seller shall negotiate in good faith to finalize such
allocation no later than sixty (60) days prior to the earliest due date (taking into account, for
these purposes, any applicable extension of a due date) for the filing of a Tax Return to which
such allocation is relevant (unless the Buyer does not provide any comments within such fifteen-
day period, in which case the Seller’s allocation shall be deemed final). If the Parties are unable
to mutually agree to such allocation then the Parties shall have no further obligation under this
Section 2.10, and each Party shall make its own determination of such allocation for financial
and tax reporting purposes, which determination, for the avoidance of doubt, shall not be binding
on the other Party.

                                            ARTICLE III

                 REPRESENTATIONS AND WARRANTIES OF THE SELLER

               As an inducement to the Buyer to enter into this Agreement and to consummate
the transactions contemplated hereby, the Seller represents and warrants to the Buyer as of the
date of this Agreement and as of the Closing Date that the following statements are true and
correct:

               Section 3.1. Organization. Seller is organized, validly existing and in good
standing under the laws of the State of Texas. Seller has the requisite organizational power and
authority to operate the Stations and the Business as now operated by it, to use the Purchased
Assets as now used by it and to carry on the Business as now conducted by it.

                  Section 3.2.   Authority of the Seller.

               (a)   Seller has the requisite organizational power and authority to execute and
deliver this Agreement and the Ancillary Agreements to be executed and delivered by it pursuant
hereto, to consummate the transactions contemplated hereby and thereby and to comply with the
terms, conditions and provisions hereof and thereof, subject to and after giving effect to the
approval of the Bankruptcy Court (including satisfying any conditions imposed by the
Bankruptcy Court) and compliance with all requirements of the Bankruptcy Code.

               (b)     Subject to and after giving effect to FCC Consent and the approval of the
Bankruptcy Court (including satisfying any conditions imposed by the Bankruptcy Court) and
compliance with all requirements of the Bankruptcy Code, the execution, delivery and
performance of this Agreement and the Ancillary Agreements by the Seller has been duly
authorized and approved by all necessary organizational action on the part of the Seller and does
not require any further authorization or consent on the part of the Seller. This Agreement is, and
each other Ancillary Agreement when executed and delivered by the Seller will be, a legal, valid
and binding agreement of the Seller, subject to entry of the Sale Order by the Bankruptcy Court,
enforceable in accordance with its respective terms, except in each case as such enforceability


                                                  18
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 26 of 52




may be limited by bankruptcy, moratorium, insolvency, reorganization or other similar laws
affecting or limiting the enforcement of creditors’ rights generally and except as such
enforceability is subject to general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law).

               (c)     Subject to receipt of the FCC Consent and entry of the Sale Order, none of
the execution, delivery and performance by the Seller of this Agreement or the Ancillary
Agreements, the consummation by the Seller of the transactions contemplated hereby or thereby
or compliance by the Seller with or fulfillment by the Seller of the terms, conditions and
provisions hereof or thereof will:

                          (i)     conflict with, result in a breach of the terms, conditions or
                  provisions of, or constitute a default, an event of default or an event creating
                  rights of acceleration, termination or cancellation or a loss of rights under, or
                  result in the creation or imposition of any Encumbrance (other than Permitted
                  Encumbrances) upon any of the Purchased Assets under, (A) the certificate of
                  incorporation, bylaws or other organizational documents of the Seller, (B) any
                  Contract, (C) any Governmental Permit, (D) any judgment, order, award or decree
                  to which such Person is a party or any of the Purchased Assets is subject or by
                  which such Person is bound, or (E) any material indenture, note, mortgage, lease,
                  guaranty or material agreement to which the Seller is a party, except, in the case
                  of each of the foregoing clauses (B), (C), (D) or (E), as would not, individually or
                  in the aggregate, be reasonably likely to have a Material Adverse Effect; or

                          (ii)   require the approval, consent, authorization or act of, or the
                  making by Seller of any declaration, filing or registration with, any third Person
                  or any foreign, federal, state or local court or Governmental Body, except, in any
                  case, as would not, individually or in the aggregate, be reasonably likely to have a
                  Material Adverse Effect.

               Section 3.3. All Assets. Except for the Excluded Assets and to the extent
certain assets and properties are provided by Mission Broadcasting and/or Nexstar and not
owned in whole or in part by Seller, the Purchased Assets constitute all the assets and properties
whether tangible or intangible, whether personal, real or mixed, wherever located, that are used
by the Seller in the operation of the Stations and the Business and necessary to continue
operating the Business as it has been operated by Seller in the ordinary course prior to the date
hereof. All Tangible Personal Property: (a) is in good working condition in all material respects,
and (b) is not materially damaged in any significant way (subject to normal wear and tear).
Seller has no subsidiaries that hold any material assets or any assets relating to the Purchased
Assets.

                  Section 3.4.   Governmental Permits; FCC Matters.

                (a)     As of the date of this Agreement, the Seller holds or possesses all
registrations, licenses, permits, approvals and regulatory authorizations from a Governmental
Body that are reasonably necessary to entitle it to own or lease, operate and use the assets of the
Stations and to carry on and conduct the Business substantially as conducted immediately prior


                                                   19
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 27 of 52




to the date of this Agreement (herein collectively called “Governmental Permits”), except for
such Governmental Permits as to which the failure to so own, hold or possess would not,
individually or in the aggregate, be reasonably likely to have a Material Adverse Effect.
Schedule 3.4(a) sets forth a list of each of Governmental Permits, including the Seller FCC
Authorizations, held by the Seller as of the date of this Agreement. The Seller FCC
Authorizations constitute all material registrations, licenses, franchises, and permits issued by the
FCC to the Seller in respect of the Stations and held by the Seller as of the date of this
Agreement.

                (b)    Seller has fulfilled and performed its obligations under each of the
Governmental Permits except for noncompliance that, individually or in the aggregate, has not
had and would not be reasonably likely to have a Material Adverse Effect. Each of the
Governmental Permits is valid, subsisting and in full force and effect and has not been revoked,
suspended, canceled, rescinded or terminated, other than those that the revocation, suspension,
cancellation, rescission or termination of which, individually and in the aggregate, would not be
reasonably likely to have a Material Adverse Effect.

                (c)    The Stations are being operated in accordance with the Seller FCC
Authorizations and in compliance in all material respects with the Communications Act and all
other Laws applicable to the Stations, except for such noncompliance that, individually or in the
aggregate, has not had and would not be reasonably likely to have a Material Adverse Effect.
There is not (i) pending, or, to the Knowledge of the Seller, threatened, any material action or
Proceeding, other than actions or Proceedings affecting broadcast television stations generally,
by or before the FCC to revoke, suspend, cancel, rescind, terminate, materially adversely modify
or refuse to renew in the ordinary course any Seller FCC Authorization (other than, in the case of
modifications, proceedings to amend the FCC rules of general applicability), or (ii) issued or
outstanding, by or before the FCC, any (A) order to show cause, (B) notice of violation, (C)
notice of apparent liability or (D) order of forfeiture, in each case, against the Stations or Seller
with respect to the Stations that has resulted or would reasonably be expected to result in any
action described in the foregoing clause (i) with respect to such Seller FCC Authorizations. The
Seller FCC Authorizations have been issued by the FCC for full terms customarily issued by the
FCC for each of the Stations, and the Seller FCC Authorizations are not subject to any condition
except for those conditions appearing on the face of the Seller FCC Authorizations and
conditions applicable to broadcast licenses generally. Seller has (i) paid or caused to be paid all
FCC regulatory fees due and payable by it in respect of the Stations, and (ii) timely filed all
material registrations and reports required to have been filed by it with the FCC relating to the
Seller FCC Authorizations except where the failure to do so would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect. This Section 3.4 does not
relate to Governmental Permits for environmental, health and safety matters which are the
subject solely of Section 3.11.

                  Section 3.5.   Real Property Leases.

              (a)    Schedule 3.5(a) sets forth a list of each material lease or similar contract or
agreement under which Seller is a lessee of, or occupies, for use in the Business, any real
property owned by any third Person (each such lease, contract or agreement, whether or not
material, a “Real Property Lease,” and the property leased under the Real Property Leases is

                                                 20
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 28 of 52




referred to herein as the “Real Property”) that is in effect as of the date of this Agreement.
Except as would not, individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect, Seller has a valid leasehold interest in, sub leasehold interest in, or other
occupancy right with respect to, the leased or occupied premises under the Real Property Leases
in effect as of the date hereof.

               (b)    Except as would not, individually or in the aggregate, be reasonably likely
to have a Material Adverse Effect, to the Knowledge of the Seller, no property leased by Seller
under any Real Property Lease is subject to any pending or threatened suit for condemnation or
other taking by any public authority. Except as would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect, Seller’s use and occupancy of the Real
Property complies with all regulations, codes, ordinances and statutes of all applicable
Governmental Bodies.

                  Section 3.6. Title to Purchased Assets. Except as would not, individually or
in the aggregate, be reasonably likely to have a Material Adverse Effect, Seller has good and
valid title or a valid right to use each of the Purchased Assets free and clear of all Encumbrances,
except for Permitted Encumbrances.

                Section 3.7. Contracts. Schedule 3.7 sets forth a list of all of the Seller’s
Contracts other than the Real Property Leases. Except as set forth in Schedule 3.7 or any other
Schedule hereto, as of the date of this Agreement, Seller is not party to or bound by any contract
relating to the Business. Except as set forth in Schedule 3.7 or in any other Schedule hereto or
as, individually or in the aggregate, has not had and would not be reasonably likely to have a
Material Adverse Effect, each of Contracts listed in Schedule 3.7 constitutes a valid and binding
obligation of the Seller and, to the Knowledge of the Seller, the other parties thereto and is in full
force and effect (in each case, subject to bankruptcy, insolvency, reorganization or other similar
laws relating to or affecting the enforcement of creditors’ rights generally and except as such
enforceability is subject to general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law)). Except as, individually or in the aggregate,
has not had and would not be reasonably likely to have a Material Adverse Effect, (i) the Seller
is not in breach of, or default under, any of the Contracts and, to the Knowledge of the Seller, no
other party to any Contract is in breach of, or default under, any of the Contracts, and (ii) to the
Knowledge of the Seller, no event has occurred which would result in a breach of, or default
under, any of the Contracts (in each case, with or without notice or lapse of time or both). True
and correct copies of each of the Contracts, together with all amendments thereto, have
heretofore been made available to the Buyer by the Seller. The Cure Amounts set forth on
Schedule 2.1(g) are true and correct and the Seller does not owe any other amounts under such
Assumed Contracts as of the Closing Date.

                  Section 3.8.   No Violation, Litigation or Regulatory Action.

               (a)      Seller is in compliance with all Laws and Orders which are applicable to
the Purchased Assets, the Stations or the Business, except where the failure to comply would not,
individually or in the aggregate, be reasonably likely to have a Material Adverse Effect; and




                                                 21
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 29 of 52




                (b)     Since January 1, 2016 and through the date of this Agreement, Seller has
not has received any written notice of violation of any applicable Laws, except for such
violations that, individually or in the aggregate, have not had and would not be reasonably likely
to have a Material Adverse Effect; and

               (c)      As of the date of this Agreement, except for the approval of the
Bankruptcy Court and the FCC, there are no Proceedings by or before any court or any
Governmental Body which are pending or, to the Knowledge of the Seller, threatened against
Seller in respect of the Purchased Assets, any of the Stations or the Business which would,
individually or in the aggregate, be reasonably be likely to have a Material Adverse Effect.

               Section 3.9. Insurance. Seller maintains, in respect of the Purchased Assets,
the Stations and the Business, policies of fire and extended coverage and casualty, liability and
other forms of insurance in such amounts and against such risks and losses as are in the judgment
of the Seller prudent for the Business. Except as set forth in Schedule 3.9 with respect to the
Business, there are no outstanding claims under any insurance policy or default with respect to
provisions in any such policy which claim or default, individually or in the aggregate, would be
reasonably likely to have a Material Adverse Effect.

                 Section 3.10. Employees. Seller has provided to Buyer a complete and accurate
list of the following information for each current employee of Seller: current base salary or rate
of pay; bonus, commission and other incentive compensation (if any) paid or payable for
calendar year 2018; hire date, position and location of employment; immigration status, VISA
type, and any VISA expiration; and accrued and unused vacation and other paid time off.

               (a)     Except as set forth on Schedule 3.10(a), there are no “employee benefit
plans,” as defined in Section 3(3) of ERISA, or other material employee benefit arrangements,
including bonus plans, consulting or other compensation agreements, incentive, equity or equity-
based compensation, or deferred compensation arrangements, stock purchase, severance pay,
sick leave, vacation pay, salary continuation, disability, hospitalization, medical insurance, life
insurance, or scholarship programs currently maintained by Seller or to which Seller contributed
or is obligated to contribute thereunder for current or former employees or to which Seller has
any material Liability (contingent or otherwise) (“Employee Benefit Plans”).

                 (b)     There are no “employee pension plans,” as defined in Section 3(2) of
ERISA, subject to Title IV of ERISA or Section 412 of the Code, maintained by Seller and any
trade or business (whether or not incorporated) which are or have been under common control in
the past six years, or which are or have been treated as a single employer with Seller under
Section 414(b), (c), (m) or (o) of the Code (“ERISA Affiliate”) or to which Seller, or any ERISA
Affiliate thereof, contributed or has been obligated in the past six years to contribute thereunder
in the last six years or to which Seller has any material Liability (contingent or otherwise) (“Title
IV Plans”).

               (c)     Each Employee Benefit Plan has been established, administered and
funded in accordance with its terms, and in compliance in all material respects with the
applicable provisions of ERISA, the Code and other applicable Laws. None of the Purchased
Assets are subject to a Lien under Section 412 of the Code or Title IV of ERISA.


                                                 22
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 30 of 52




                (d)   Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (either alone or in combination with
another event) (i) result in any payment becoming due, or increase the amount of any
compensation or benefits due, to any current or former employee of Seller; (ii) result in the
acceleration of the time of payment or vesting of any such compensation or benefits; or (iii)
result in the payment of any amount that would, individually or in combination with any other
such payment, be an “excess parachute payment” within the meaning of Section 280G of the
Code.

                (a)     Seller is not a party to or otherwise bound by any collective bargaining
agreement or other labor union contract applicable to employees of Seller and, to Seller’s
Knowledge, there are not any activities or proceedings of any labor union to organize any such
employees. Additionally, (i) there is no unfair labor practice charge or complaint pending before
any applicable Governmental Body relating to Seller or any employee or other service provider
thereof; (ii) there is no labor strike, material slowdown or material work stoppage or lockout
pending or, to Seller’s Knowledge, threatened against or affecting Seller, and Seller has not
experienced during the past three years any strike, material slowdown or material work stoppage,
lockout or other collective labor action by or with respect to its employees; and (iii) there is no
representation claim or petition pending before any applicable Governmental Body. Seller is,
and during the past three years has been, in compliance in all material respects with all
applicable Laws relating to employment of labor, including all applicable Laws relating to
wages, hours, overtime, collective bargaining, employment discrimination, civil rights, safety
and health, workers’ compensation, pay equity, classification of employees and independent
contractors, and the collection and payment of withholding and/or social security taxes. Seller is
not delinquent in payment to any of its current or former employees or other service providers
for any wages, fees, salaries, commissions, bonuses, or other direct compensation for service
performed by them. Seller has not effectuated a “plant closing” or “mass layoff” (as defined
under the WARN Act or any similar applicable state or local law) or taken any other action that
would trigger notice or Liability under the WARN Act or any similar applicable state or local
law. Seller is, and during the past three years has been, in compliance with the WARN Act and
any similar applicable state or local law.

                  Section 3.11. Environmental Protection. Except as set forth in Schedule 3.11:

              (a)    As of the date of this Agreement, the Business is in compliance with all
Environmental Laws, except where the failure to comply would not be reasonably likely to have
a Material Adverse Effect;

               (b)     Seller has, in respect of the Business, obtained all Governmental Permits
required under Environmental Law necessary for its operation, except for such Governmental
Permits as to which the failure to so own, hold or possess would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect. Seller is in compliance with
all terms and conditions of such Governmental Permits except where failure to comply would not
be reasonably likely to have a Material Adverse Effect; and

              (c)    As of the date of this Agreement, Seller, with respect to the Business, is
not the subject of any pending or, to the Knowledge of the Seller, threatened action, claim,

                                                23
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 31 of 52




complaint, investigation or notice of noncompliance or potential responsibility or other
Proceedings relating to a Release or any Hazardous Materials or alleging any failure of the
Business to comply with, or liability of the Business under, any Environmental Law, except as
would not, individually or in the aggregate, be reasonably likely to have a Material Adverse
Effect.

             (d)     Seller is not subject to any material judgment, Order or decree of any court
or governmental body that is outstanding and was issued pursuant to Environmental Laws.

                Section 3.12. Seller’s Broker. Seller has engaged PVB Advisors, LLC (“PVB”)
to serve as its broker in connection with the transactions contemplated hereby. PVB shall be
compensated by Seller from the sale proceeds pursuant to the Agreed Order Granting
Application to Employ PVB Advisors, LLC Effective as of the Petition Date [Docket No. 122].
There is no other agent, broker, finder or investment or commercial banker, or other Person or
firm engaged by, or acting on behalf of, any of Seller in connection with the negotiation,
execution or performance of this Agreement or the transactions contemplated by this Agreement.

                  Section 3.13. Intellectual Property.

                (a)    Schedule 3.13(a) sets forth a list of all Intellectual Property that is
registered or issued under the authority of the United States Patent and Trademark Office or the
United States Copyright Office and/or any other Governmental Body, and all applications for
such registration and issuance of Intellectual Property, in each case that is owned by Seller.

                (b)     To the knowledge of Seller, (i) no third party is currently infringing,
misappropriating, or otherwise violating any of the Intellectual Property and (ii) there are no
claims that the Intellectual Property is infringing, misappropriating, or otherwise violating any
Intellectual Property rights of a third party.

               (c)     All of the trademark and copyright registrations that constitute Intellectual
Property are, subsisting, and to the knowledge of the Seller, valid and enforceable.

                (d)    Schedule 3.13(d) sets forth all material Intellectual Property Agreements
to which Seller is a party or by which Seller is bound and that are primarily used in or primarily
related to the Business or the Purchased Assets. Each Intellectual Property Agreement is in full
force and effect, and no party is in breach of or default under such Intellectual Property
Agreement (other than as a result of the Seller’s bankruptcy).

                  Section 3.14. Taxes.

                (a)     Seller has filed or caused to be filed all income Tax Returns and other
material Tax Returns that it was required to file (taking into account any valid extension of time
to file), and all such filed Tax Returns were correct and complete in all respects. All material
Taxes owed by Seller and all Taxes with respect to the Acquired Assets have been paid.

                 (b)    No written claim has been made or threatened by a Governmental Body in
a jurisdiction where Seller does not file Tax Returns with respect to the Purchased Assets such
that Seller or the Business is or may be subject to taxation by that jurisdiction.

                                                24
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 32 of 52




                (c)    There is no audit, dispute, claim or controversy concerning any Tax
liability or Tax Return of Seller which relates to the Purchased Assets that is ongoing or that has
been threatened in writing; and

              (d)     Seller has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency which relates to
the Purchased Assets.

                 Section 3.15. OFAC. Seller is not acting, directly or indirectly for, or on behalf
of, any person, group, entity or nation named by any Executive Order (including the September
24, 2001, Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism) or the United States Treasury Department
as a terrorist, “Specially Designated National and Blocked Person,” or other banned or blocked
person, entity, or nation pursuant to any law that is enforced or administered by OFAC, and is
not engaging in this transaction, directly or indirectly, on behalf of, or instigating or facilitating
this transaction, directly or indirectly, on behalf of, any such person, group, entity or nation; (b)
Seller is not engaging in this transaction, directly or indirectly, in violation of any laws relating
to drug trafficking, money laundering or predicate crimes to money laundering; (c) none of the
funds of Seller have been or will be derived from any unlawful activity with the result that the
investment of direct or indirect equity owners in such Seller is prohibited by law or that the
transaction or this Agreement is or will be in violation of law; and (d) Seller has and will
continue to implement procedures, and has consistently and will continue to consistently apply
those procedures, to ensure the foregoing representations and warranties remain true and correct
at all times prior to the Closing.

                                           ARTICLE IV

                 REPRESENTATIONS AND WARRANTIES OF THE BUYER

               As an inducement to the Seller to enter into this Agreement and to consummate
the transactions contemplated hereby, the Buyer represents and warrants to the Seller as of the
date of this Agreement and as of the Closing Date that the following statements are true and
correct:

               Section 4.1. Organization. The Buyer is organized, validly existing and in
good standing under the laws of the state of its organization. The Buyer has the requisite
organizational power and authority to own, lease and operate the properties and assets used in
connection with its business as currently being conducted or to be acquired pursuant hereto.

                  Section 4.2.   Authority of the Buyer.

               (a)    The Buyer has the requisite organizational power and authority to execute
and deliver this Agreement and all of the other agreements and instruments to be executed and
delivered by the Buyer pursuant hereto (collectively, the “Buyer Ancillary Agreements”), to
consummate the transactions contemplated hereby and thereby and to comply with the terms,
conditions and provisions hereof and thereof.



                                                 25
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 33 of 52




                (b)    The execution, delivery and performance of this Agreement and the Buyer
Ancillary Agreements by the Buyer have been duly authorized and approved by all necessary
organizational action on the part of the Buyer and its Affiliates and do not require any further
authorization or consent on the part of the Buyer or any of its Affiliates. This Agreement is, and
each other Buyer Ancillary Agreement when executed and delivered by the Buyer or any of its
Affiliates and the other parties thereto will be, a legal, valid and binding agreement of the Buyer
or such Affiliates party thereto enforceable in accordance with its respective terms, except in
each case as such enforceability may be limited by bankruptcy, moratorium, insolvency,
reorganization or other similar laws affecting or limiting the enforcement of creditors’ rights
generally and except as such enforceability is subject to general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at law).

                 (c)     Except for the FCC Consent, none of the execution, delivery and
performance by the Buyer of this Agreement, or by the Buyer or any of its Affiliates, as
applicable, of the Buyer Ancillary Agreements to which it is a party, the consummation by the
Buyer or its Affiliates, as applicable, of the transactions contemplated hereby or thereby or
compliance by the Buyer or any of its Affiliates, as applicable, with or fulfillment by the Buyer
or its Affiliates, as applicable, of the terms, conditions and provisions hereof or thereof will:

                          (i)     conflict with, result in a breach of the terms, conditions or
                  provisions of, or constitute a default, an event of default or an event creating
                  rights of acceleration, termination or cancellation or a loss of rights under, or
                  result in the creation or imposition of any Encumbrance upon any assets of the
                  Buyer under, (A) the certificate of incorporation, bylaws or other organizational
                  documents of the Buyer, or (B) any material indenture, note, mortgage, lease,
                  guaranty or material agreement, or any judgment, order, award or decree, to
                  which the Buyer or any of its Affiliates is a party; or

                          (ii)   require the approval, consent, authorization or act of, or the
                  making by the Buyer or any of its Affiliates of any declaration, filing or
                  registration with, any third Person or any foreign, federal, state or local court or
                  Governmental Body.

               Section 4.3. Litigation. None of the Buyer or any of its Affiliates is a party to
any action, suit or proceeding pending or, to the knowledge of the Buyer, threatened which, if
adversely determined, would reasonably be expected to restrict the ability of the Buyer to
consummate promptly the transactions contemplated by this Agreement. There is no order to
which the Buyer or any of its Affiliates is subject which would reasonably be expected to restrict
the ability of the Buyer to consummate promptly the transactions contemplated by this
Agreement.

              Section 4.4. No Finder. None of the Buyer or any of its Affiliates, or any party
acting on any of their behalf has paid or become obligated to pay any fee or commission to any
broker, finder or intermediary for or on account of the transactions contemplated by this
Agreement.




                                                   26
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 34 of 52




               Section 4.5. Qualifications as FCC Licensee.               The Buyer is legally,
financially and otherwise qualified to be the licensee of, and to acquire, own, operate and
control, the Stations under the Communications Act, including the provisions relating to media
ownership and attribution, foreign ownership and control, and character qualifications. There are
no facts or circumstances that would, under the Communications Act or any other applicable
Laws, (i) disqualify the Buyer as the assignee of the Seller FCC Authorizations with respect to
the Stations or as the owner and operator of the Stations, (ii) delay the FCC’s processing of the
FCC Applications, or (iii) cause the FCC to impose a material condition or conditions on its
granting of the FCC Consent. No waiver of or exemption from, whether temporary or
permanent, any provision of the Communications Act, or any divestiture or other disposition by
the Buyer or any of their respective Affiliates of any asset or property, is necessary for the FCC
Consent to be obtained under the Communications Act.

                Section 4.6. Financial Capacity; Solvency. The Buyer has, as of the date of
this Agreement, and will have as of the Closing Date, on hand (or access through committed
credit facilities to) adequate funds to perform all of its obligations under this Agreement
(including, but not limited to, payment of the Purchase Price and all fees and expenses required
to be paid by Buyer in connection with the transactions contemplated by this Agreement), and
there is no restriction or condition on the use of such funds for such purposes or fact or
circumstance that, individually or in the aggregate with all other facts and circumstances, could
reasonably be expected to prevent or delay the availability of such funds at the Closing. The
Buyer is Solvent as of the date of this Agreement and will, immediately after giving effect to all
of the transactions contemplated by this Agreement, including payment of the Purchase Price and
all other amounts required to be paid, borrowed or refinanced in connection with the
consummation of the transactions contemplated by this Agreement and all related fees and
expenses, be Solvent at and after the Closing Date.

                                          ARTICLE V

                             ACTION PRIOR TO THE CLOSING DATE

              The respective Parties hereto covenant and agree to take the following actions
between the date hereof and the Closing Date:

                Section 5.1. Access to the Business. Upon the written request of the Buyer,
the Seller shall use reasonable efforts to afford to the officers and authorized representatives of
the Buyer (including independent public accountants, attorneys and consultants; provided that
Seller shall be given a reasonable opportunity to participate in any meetings or other discussions
with such independent public accountants) reasonable access during normal business hours, and
upon reasonable prior notice, to the properties and business and financial records of the Business
to the extent reasonably necessary for Buyer’s transition planning and shall furnish to the Buyer
or its authorized representatives such additional information concerning the Business as shall be
reasonably requested to the extent reasonably necessary for Buyer’s transition planning;
provided, however, that the Seller shall not be required to violate any obligation of
confidentiality or other obligation under applicable Law to which the Seller is subject in
discharging its obligations pursuant to this Section 5.1. The Buyer agrees that any such access
shall be conducted in such a manner as not to interfere unreasonably with the operations of the

                                                27
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 35 of 52




Business or the Seller. Notwithstanding the foregoing, Seller shall not be required to (i) take any
action which would constitute a waiver of attorney-client or other privilege or would
compromise the confidential information of the Seller not related to the Business, (ii) supply the
Buyer with any information which, in the reasonable judgment of the Seller, the Seller is under a
contractual or legal obligation not to supply, or (iii) execute or deliver any certificate, document,
instrument or agreement that is effective prior to the Closing or agree to any change or
modification of any existing certificate, document, instrument or agreement that is effective prior
to the Closing.

                  Section 5.2.   Notification of Certain Matters.

                (a)    The Buyer, on the one hand, and the Seller, on the other hand, shall
promptly notify the other upon becoming aware of any material breach of any representation or
warranty contained in this Agreement including, in the case of the Buyer, upon any of its
officers, employees or authorized representatives becoming aware of such a breach as a result of
the access to the Business permitted by Section 5.1.

                (b)    Each Party shall promptly notify the other of any action, suit or
proceeding that shall be instituted or threatened against such Party to restrain, prohibit or
otherwise challenge the legality of any transaction contemplated by this Agreement. The Seller
shall promptly notify the Buyer, and the Buyer shall promptly notify the Seller, of any lawsuit,
claim, proceeding or investigation that may be threatened, brought, asserted or commenced
against the other which would be an exception to Section 4.3 if such lawsuit, claim, proceeding
or investigation had arisen prior to the date hereof.

                  Section 5.3.   FCC Consent; Other Consents and Approvals.

                (a)     As promptly as practicable after the date hereof, but in any event no later
than five (5) Business Days after entry of the Sale Order, the Seller, the Buyer any of their
Affiliates, as applicable, shall file with the FCC the necessary applications requesting its consent
to the Assignment of the Seller FCC Authorizations to the Buyer, as contemplated by this
Agreement (the “FCC Applications”). The Seller and the Buyer shall, or shall cause their
respective Affiliates to, cooperate in the preparation of such applications and will diligently take,
or cooperate in the taking of, all necessary, desirable and proper steps, provide any additional
information required by the FCC and shall use commercially reasonable efforts to obtain
promptly the FCC Consent. The Seller, on the one hand, and the Buyer, on the other hand, shall
equally bear the cost of FCC filing fees relating to the FCC Applications. The Buyer and the
Seller shall oppose any petitions to deny or other objections filed with respect to the FCC
Applications to the extent such petition or objection relates to any such Party. Neither Seller nor
Buyer shall, and each shall cause its Affiliates not to, take any intentional action that would, or
intentionally fail to take such action the failure of which to take would, reasonably be expected
to have the effect of materially delaying the receipt of the FCC Consent. The Parties agree that
they will cooperate to amend the FCC Applications as may be necessary or required to obtain the
timely grant of the FCC Consent. As may reasonably be necessary to facilitate the grant of the
FCC Consent, in the event that in order to obtain the FCC Consent in an expeditious manner, it is
necessary for the Buyer or any of its Affiliates to enter into a customary assignment, assumption,
tolling, or other similar arrangement with the FCC to resolve any complaints with the FCC

                                                 28
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 36 of 52




relating to the Stations, the Buyer shall enter, or cause its Affiliates, as applicable, to enter, into
such a customary assignment, assumption, tolling or other arrangement with the FCC.

                (b)     Subject to the terms and conditions herein, the Seller and the Buyer shall,
use their respective commercially reasonable efforts to consummate and make effective the
transactions contemplated hereby and to cause the conditions set forth in Article VII and Article
VIII to be satisfied as promptly as reasonably practicable after the date hereof, including (i) in
the case of the Buyer, the obtaining of all necessary consents, approvals, waivers and
authorizations of, actions or nonactions by, and making all required filings and submissions with,
any Governmental Body, including the Bankruptcy Court, or any third party required in
connection with the transactions contemplated by this Agreement, (ii) cooperating with each
other in (A) determining which filings are required to be made prior to the Closing with, and
which consents, approvals, permits, notices or authorizations are required to be obtained prior to
Closing from, Governmental Bodies or third parties in connection with the execution and
delivery of this Agreement and related agreements, and consummation of the transactions
contemplated hereby and thereby and (B) timely making all necessary filings and timely seeking
all consents, approvals, permits, notices or authorizations, (iii) the defending of any lawsuits or
other legal proceedings, whether judicial or administrative, challenging this Agreement or the
consummation of the transactions performed or consummated by such party in accordance with
the terms of this Agreement, including seeking to have any stay or temporary restraining order
entered by any court or other Governmental Body vacated or reversed and (iv) taking, or causing
to be taken, all other actions and doing, or causing to be done, and cooperating with each other in
order to do, all other things necessary or appropriate to consummate the transactions
contemplated hereby as soon as practicable. The Buyer agrees not to, and shall cause its
Affiliates not to, take any action that would reasonably be expected to materially delay,
materially impede or prevent receipt of the Governmental Consents.

               (c)      The Seller and the Buyer shall, and shall cause their respective Affiliates
to, use commercially reasonable efforts to obtain all consents and amendments from the parties
to the Assumed Contracts which are required by the terms thereof or this Agreement for the
consummation of the transactions contemplated by this Agreement; provided, however, that
neither the Seller, the Buyer nor any of their Affiliates shall have any obligation to offer or pay
any consideration in order to obtain any such consents or amendments, including, with respect to
the Seller and its Affiliates, any obligation to amend, modify or otherwise alter the terms of any
contract or agreement with any such party that is not included in the Purchased Assets; and
provided, further, that the Parties acknowledge and agree that to the extent that the requirement
for counterparty consent to assignment of an Assumed Contract(s) is expressly obviated pursuant
to the Sale Order (and only to such consent), obtaining such third party consents shall not be a
condition to Closing.

               (d)    Buyer and Seller understand and agree that Seller has a case pending as
debtor in possession in the Bankruptcy Court. The terms of this Agreement, the submission of
the FCC Applications and the consummation of the transaction contemplated herein all are
subject to the review and approval by the Bankruptcy Court, and that such approval shall be a
mutual Closing Condition in accordance with Articles VII and VIII hereto. In regard to
Bankruptcy Court approval of this Agreement, the Parties agree that (i) the Sale Order shall
expressly authorize delivery of the Stations and the Purchased Assets pursuant to Sections 105,

                                                  29
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 37 of 52




363 and 365 of the Bankruptcy Code free and clear of liens, claims, and encumbrances, other
than the Permitted Encumbrances and Assumed Liabilities, in a manner and form satisfactory to
Buyer; and (ii) except to the extent filings must be made on an emergency basis in the reasonable
judgment of Seller, Seller shall provide Buyer a draft of any motions, orders or other pleadings
that Seller proposes to file with the Bankruptcy Court seeking approval of this Agreement, no
later than two (2) Business Days prior to the filing thereof with the Bankruptcy Court.

               (e)    Seller shall use commercially reasonable efforts to obtain entry of the Sale
Order . In the event an appeal is taken or a stay pending appeal is requested with respect to the
Sale Order, Seller shall defend such appeal or seek to dismiss it to the fullest extent possible.
Seller shall use commercially reasonable efforts to satisfy all conditions to Closing and to
proceed to Closing as quickly as possible.

                  Section 5.4.   Operation of the Stations and the Business Prior to the Closing
Date.

                (a)     Subject to the restrictions set forth in the Bankruptcy Code or Orders of
the Bankruptcy Court, prior to the Closing Date, except as approved by the Buyer, the Seller
shall use its commercially reasonable efforts to operate the Stations and carry on the Business in
all material respects in the ordinary course of the Business, honor and fulfill Seller’s obligations
under the Assumed Contracts, and to the extent consistent therewith keep and maintain the
Purchased Assets in good operating condition and repair (wear and tear in ordinary usage
excepted). Seller shall promptly notify Buyer of any Material Adverse Effect occurring prior to
the Closing Date.

               (b)     Notwithstanding Section 5.4(a) and subject to Section 6.1 regarding
control of the Stations, except (x) as expressly contemplated by this Agreement, (y) as required
by applicable Laws or by any Governmental Body of competent jurisdiction, or (z) with the prior
written consent of the Buyer (which consent shall not be unreasonably withheld, delayed or
conditioned), prior to the Closing Date, the Seller shall not in respect of the Stations and the
Business:

                          (i)    sell, lease (as lessor), transfer or otherwise dispose of or mortgage
                  or pledge, or impose or suffer to be imposed any Encumbrance on, any of the
                  material assets or properties relating to the Purchased Assets, other than the sale,
                  lease (as lessor), transfer or other disposal of property in the ordinary course of
                  the Business or pursuant to existing contracts or commitments, and other than
                  Permitted Encumbrances;

                           (ii)   fail to use all commercially reasonable efforts to maintain in full
                  force and effect in accordance with their respective terms and conditions, any of
                  the Purchased Assets, including any Seller FCC Authorizations, or to not take or
                  fail to take any action that could reasonably be expected to cause the FCC or any
                  other Governmental Body to institute proceedings for the suspension, revocation
                  or adverse modification of any of the material Seller FCC Authorizations in any
                  material respect;



                                                   30
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 38 of 52




                         (iii) modify, amend, terminate or waive any rights under any Assumed
                  Contract, except in the ordinary course of the Business;

                          (iv)   fail to pay any Tax included in the Assumed Obligations on or
                  before the date when it becomes due and payable;

                          (v)      (A) sell, transfer or otherwise dispose of, encumber, or take or fail
                  to take any action that would reasonably be expected to result in, any loss, lapse,
                  abandonment, expiration, invalidity or unenforceability of, any material
                  Intellectual Property, or (B) enter into any agreement with any other Person that
                  limits or restricts the ability of Seller to conduct activities relating to the Business
                  or use or dispose of any Purchased Assets;

                          (vi)   grant or announce any stock option, equity or incentive awards or
                  the increase in the salaries, bonuses or other compensation payable by Seller to
                  any of the employees, directors or other service providers of the Business; or

                             (vii)   agree or commit to do any of the foregoing.

               Section 5.5. Public Announcement. Neither the Seller, Buyer nor any of their
Affiliates shall, without the approval of the other, make any press release or other public
announcement concerning the transactions contemplated by this Agreement, except as and to the
extent that any such party shall be so obligated by Laws or by the rules, regulations or policies of
any national securities exchange or association.

                Section 5.6. Employees. Prior to and contingent upon the Closing, Buyer (or
an Affiliate of Buyer),in its sole discretion, may make offers of employment commencing on the
Closing Date, on an at-will basis (except to the extent otherwise expressly agreed in a writing
signed by Buyer and such employee) and on such other terms and conditions as Buyer may
determine, in its sole discretion, to each of the employees of Seller designated by Buyer who
shall be employed by Buyer or an Affiliate of Buyer in connection with the Business. Seller
shall terminate the employment of each Seller employee who receives an offer of employment
from Buyer effective as of the Closing Date. Each such employee accepting an offer of
employment with the Buyer and commencing employment with the Buyer on the Closing Date
shall be considered a “Hired Employee.”

                (a)     The Hired Employees shall be eligible to participate in the employee
benefit plans and policies, if any, offered by Buyer from time to time. Buyer shall not be
responsible for any compensation or other benefits due from Seller to any Hired Employees on
or prior to the Closing Date.

             (b)     Buyer shall not be responsible for any severance Liabilities with respect to
any employees of Seller whose employment is terminated on or prior to the Closing Date.

              (c)    Buyer shall not be responsible for any WARN Act Liabilities with respect
to any employees of Seller whose employment is terminated on or prior to the Closing Date.



                                                      31
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 39 of 52




              (d)     Nothing expressed or implied in this Agreement is intended to confer
upon any Person or his or her legal representatives any rights or remedies, including any rights of
employment for any specified period, of any nature or kind whatsoever under or by reason of this
Agreement. Nothing contained in this section or elsewhere in this Agreement shall be construed
to modify any employee benefit plan of Buyer or Seller (or any Person acting as a professional
employer organization or employee leasing company) or prevent the termination of employment
of any employee or any change in the employee benefits available to any employee.

                                          ARTICLE VI

                                ADDITIONAL AGREEMENTS

                Section 6.1. Control of Operations Prior to Closing Date. Notwithstanding
anything contained herein to the contrary, the sale of the Purchased Assets contemplated hereby
shall not be consummated prior to the grant by the FCC of the FCC Consent. The Seller and the
Buyer acknowledge and agree that at all times commencing on the date hereof and ending on the
Closing Date, (x) nothing in this Agreement, including Section 5.4, shall be construed to give the
Buyer any right to control, direct or otherwise supervise, or attempt to control, direct or
otherwise supervise, any of the management or operations of any of the Stations or the Business
and (y) the Seller shall have complete control and supervision of the programming, operations,
policies and all other matters relating to the Stations and the Business.

               Section 6.2. Bulk Transfer Laws. The Buyer hereby waives compliance by
the Seller with the provisions of any so-called bulk sales or bulk transfer law of any jurisdiction
in connection with the sale of the Purchased Assets to the Buyer hereunder.

               Section 6.3. Use of Names. The Seller is not conveying ownership rights or
granting the Buyer a license to use any of the Retained Names and Marks and, after the Closing,
the Buyer shall not and shall not permit any of its Affiliates to use in any manner the Retained
Names and Marks or any word or mark that is similar in sound or appearance thereto. In the
event the Buyer violates any of its obligations under this Section 6.3, the Seller may proceed
against the Buyer in law or in equity for such damages or other relief as a court may deem
appropriate. The Seller acknowledges that a violation of this Section 6.3 may cause the Seller
irreparable harm, which may not be adequately compensated for by money damages. The Buyer
therefore agrees that in the event of any actual or threatened violation of this Section 6.3, any of
such parties shall be entitled, in addition to other remedies that they may have, to a temporary
restraining order and to preliminary and final injunctive relief against the Buyer or any such
Affiliate of the Buyer to prevent any violations of this Section 6.3, without the necessity of
posting a bond.

                                         ARTICLE VII

             CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER

               The obligations of the Seller under this Agreement to consummate the sale of the
Purchased Assets contemplated hereby shall be subject to the satisfaction, fulfillment or, where
legally possible, waiver, on or prior to the Closing Date, of the following conditions:


                                                32
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 40 of 52




               Section 7.1. No Breach of Covenants and Warranties. (a) The Buyer shall
have performed and complied in all material respects with its covenants and agreements
contained herein required to be performed or complied with by it as of or prior to the Closing;
and (b) each of the representations and warranties of the Buyer contained in this Agreement shall
be true and correct on the Closing Date as though made on the Closing Date (except to the
extent that they expressly speak as of a specific date or time other than the Closing Date, in
which case they need only have been true and correct as of such specified date or time).

               Section 7.2. No Restraint. There shall not be in effect any Order (whether
temporary, preliminary or permanent) issued by any U.S. federal or state court of competent
jurisdiction preventing the consummation of the sale of the Purchased Assets contemplated
hereby.

              Section 7.3. Certain Governmental Approvals. The FCC Consent shall have
been granted and shall be effective, and the Bankruptcy Court shall have approved the Sale
Order.

               Section 7.4. Closing Deliveries. The Buyer shall have made, or stands ready at
the Closing to make, the deliveries contemplated by Section 2.8 to the Seller

              Section 7.5 Approval of Schedules and Exhibits. The Seller and Buyer
shall have mutually approved the Schedules and Exhibits to this Agreement in writing by no later
than March 13, 2020 (the “Schedule/Exhibit Date”). By no later than March 6, 2020, Seller shall
have prepared and delivered to Buyer (for Buyer’s review and approval) initial drafts of all
Schedules and Exhibits hereto.

                                        ARTICLE VIII

              CONDITIONS PRECEDENT TO OBLIGATIONS OF THE BUYER

               The obligations of the Buyer under this Agreement to consummate the sale of the
Purchased Assets contemplated hereby shall be subject to the satisfaction, fulfillment or, where
legally possible, waiver on or prior to the Closing Date, of the following conditions:

               Section 8.1. No Breach of Covenants and Warranties. (a) The Seller shall
have performed and complied with in all material respects its covenants and agreements
contained herein required to be performed or complied with by it as of or prior to the Closing,
including delivery of the Purchased Assets to the Buyer at the Closing; and (b) each of the
representations and warranties of the Seller contained in this Agreement shall be true and correct
on the Closing Date as though made on the Closing Date (except to the extent that they expressly
speak as of a specific date or time other than the Closing Date, in which case they need only have
been true and correct as of such specified date or time).

               Section 8.2. No Restraint. There shall not be in effect any Order (whether
temporary, preliminary or permanent) issued by any U.S. federal or state court of competent
jurisdiction preventing the consummation of the sale of the Purchased Assets contemplated
hereby.


                                               33
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 41 of 52




               Section 8.3. Certain Governmental Approvals. All Governmental Consents,
including the FCC Consent, shall have been granted and shall be effective and the Bankruptcy
Court shall have approved the Sale Order, which shall be a Final Order. The Sale Order shall be
in form and substance satisfactory to Buyer in its sole discretion. At a minimum, the Sale Order
shall (a) provide that the Purchased Assets are being sold to Buyer free and clear of all liens,
claims and encumbrances pursuant to Section 363(f) of the Bankruptcy Code except for the
Assumed Liabilities and Permitted Encumbrances, (b) authorize the assumption and assignment
of the Assumed Contracts to Buyer pursuant to Section 365 of the Bankruptcy Code, and (c) find
that Buyer is a good faith purchaser entitled to the protection of Section 363(m) of the
Bankruptcy Code.

               Section 8.4. Closing Deliveries. The Seller shall have made, or stand ready at
the Closing to make, the deliveries contemplated by Section 2.8 to the Buyer.

              Section 8.5. No Material Adverse Effect. There shall not have occurred any
circumstance or event that would have a Material Adverse Effect on the Business or the
Purchased Assets.

                Section 8.6. Contract Consents. The Seller shall have obtained any necessary
third party consents in order to assumed and assign the Assumed Contracts, including any
Intellectual Property Agreements, to the Buyer to extent that such consents are necessary
notwithstanding the provisions of Section 365 of the Bankruptcy Code.

              Section 8.7. Approval of Schedules and Exhibits. The Buyer and Seller
shall have mutually approved in writing the Schedules and Exhibits to this Agreement by no later
than the Schedules/Exhibit Date.

                                              ARTICLE IX

                                              [RESERVED]



                                              ARTICLE X

                                            TERMINATION

                  Section 10.1. Termination.

            (a)     Notwithstanding anything contained in this Agreement to the contrary, this
Agreement may be terminated at any time prior to the Closing:

                             (i)   by the mutual written consent of the Seller and the Buyer;

                         (ii)    by the Seller, if a material breach or failure to perform any of the
                  covenants or agreements of the Buyer contained in this Agreement shall have
                  occurred, or there shall be any material inaccuracy of any of the representations or
                  warranties of the Buyer contained in this Agreement, and such material breach,

                                                    34
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 42 of 52




                  failure to perform or inaccuracy either individually or in the aggregate would, if
                  occurring or continuing on the Closing Date, give rise to the failure of a condition
                  set forth in Section 7.1, and such material breach, failure to perform or inaccuracy
                  if curable, is not cured by, on or before the earlier of (i) the Termination Date or
                  (ii) thirty (30) days following receipt of written notice by Buyer, or which by its
                  nature or timing cannot be cured prior to the Termination Date; provided,
                  however, that the Seller shall not have the right to terminate this Agreement
                  pursuant to this Section 10.1(a)(ii) if the Seller is then in material breach of any of
                  its covenants or agreements contained in this Agreement or any of the
                  representations or warranties of the Seller contained in this Agreement shall be
                  materially inaccurate, and, in any such case would give rise to the failure of a
                  condition set forth in Section 8.1;

                           (iii) by the Buyer, if a material breach or failure to perform any of the
                  covenants or agreements of the Seller contained in this Agreement shall have
                  occurred, or there shall be any material inaccuracy of any of the representations or
                  warranties of the Seller contained in this Agreement, and such material breach,
                  failure to perform or inaccuracy either individually or in the aggregate would, if
                  occurring or continuing on the Closing Date, give rise to the failure of a condition
                  set forth in Section 8.1, and such material breach, failure to perform or inaccuracy
                  if curable, is not cured by, on or before the earlier of (i) the Termination Date or
                  (ii) thirty (30) days following receipt of written notice by Buyer, or which by its
                  nature or timing cannot be cured prior to the Termination Date; provided,
                  however, that the Buyer shall not have the right to terminate this Agreement
                  pursuant to this Section 10.1(a)(iii) if the Buyer is then in material breach of any
                  of its covenants or agreements contained in this Agreement or any of the
                  representations or warranties of the Buyer contained in this Agreement shall be
                  materially inaccurate, and, in any such case would give rise to the failure of a
                  condition set forth in Section 7.1;

                         (iv)   by the Seller or the Buyer, if any U.S. federal or state court of
                  competent jurisdiction shall have issued a Final Order permanently enjoining or
                  otherwise prohibiting the consummation of the sale of the Purchased Assets
                  contemplated hereby;

                         (v)     by the Seller or the Buyer if the Closing shall not have been
                  consummated on or before the date which is six (6) months following the date on
                  which the Sale Order becomes a Final Order (the “Termination Date”).
                  Notwithstanding the foregoing, the right to terminate this Agreement under this
                  Section 10.1(a)(v) shall not be available to any Party if the failure of the Closing
                  to occur by such date shall be due to the failure of such Party to perform or
                  observe the covenants and agreements of such Party set forth in this Agreement.

                         (vi)  by the Buyer if the Bankruptcy Court has not entered the Sale
                  Order by March 30, 2020.




                                                    35
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 43 of 52




                          (vii) by the Buyer if (i) the Bankruptcy Case is dismissed or converted
                  into a case under Chapter 7 of the Bankruptcy Code or (ii) an examiner or trustee
                  is appointed in the Bankruptcy Case.

                         (viii) by the Seller or the Buyer if (i) the Seller agrees to consummate (or
                  provides written notice to the Buyer of its intent to consummate) one or more
                  Acquisition Proposals with one or more Persons other than the Buyer or (ii) the
                  Bankruptcy Court approves an Acquisition Proposal other than with the Buyer.

                         (ix)     by Seller or the Buyer if the Buyer is not selected as the successful
                  bidder at the conclusion of the auction for the Purchased Assets, if any.

              (b)     The Party desiring to terminate this Agreement pursuant to Section 10.1(a)
(other than pursuant to Section 10.1(a)(i)) shall give written notice of such termination to the
other Party.

               (c)      Subject to clause (d) below, in the event that this Agreement shall be
terminated pursuant to Section 10.1(a), all further obligations of the Parties under this Agreement
(other than Section 5.5, this Article X and Article XI, and, for the avoidance of doubt, any
confidentiality agreement, which, in each case, shall remain in full force and effect) shall be
terminated without further liability of any Party; provided that nothing herein shall relieve any
Party from liability for any breach of this Agreement.

                (d)      If this Agreement is terminated by the Seller pursuant to Section
10.1(a)(ii), then the Seller shall be entitled to the Escrow Deposit. Following any such
termination, the Seller and Buyer shall immediately deliver joint written instructions (pursuant to
the Escrow Agreement) to the Escrow Agent directing such disbursements. Forfeiture of the
foregoing portion of the Escrow Deposit by the Buyer to the Seller shall constitute liquidated
damages and the sole and exclusive remedy of the Seller for any termination of this Agreement
on account of any breach by the Buyer. The Parties acknowledge and agree that if this
Agreement is terminated as contemplated by Section 10.1(a)(ii), the actual damages incurred by
Seller will be difficult, if not impossible, to ascertain and accordingly, the Parties have provided
for the liquidated damages provided above. This provision shall not be construed as a penalty,
but as a bona fide attempt to establish an agreed upon measure of damages which Seller will
suffer as a result of such termination of this Agreement.

                (e)    If this Agreement is terminated either (i) by the Buyer pursuant to Section
10.1(a)(iii), Section 10.1(a)(vi), or Section 10.1(a)(vii), or (ii) by either the Seller or the Buyer
pursuant to Section 10.1(a)(iv), Section 10.1(a)(v), Section 10.1(a)(viii), or Section 10.1(a)(ix),
then the Seller and the Buyer shall deliver joint written instructions (pursuant to the Escrow
Agreement) to the Escrow Agent directing the disbursement of the Escrow Deposit (with all
interest earned thereon) to the Buyer.

                (f)     If this Agreement is terminated by either the Seller or the Buyer pursuant
to Section 10.1(a)(viii) or Section 10.1(a)(ix), then in addition to a refund of the Escrow Deposit,
the Seller shall pay to the Buyer, within three (3) Business Days of such termination, a breakup



                                                   36
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 44 of 52




fee in the amount of One Million Six Hundred Fifty Dollars ($1,650,000.00) (i.e., 3% of the
Purchase Price) (the “Breakup Fee”).

               (g)     If this Agreement is terminated by either the Seller or the Buyer pursuant
to Section 10.1(a)(viii) or Section 10.1(a)(ix), , in addition to Seller’s obligations under Section
10.1(e) and Section 10.1(f), the Seller shall pay to the Buyer, within three (3) Business Days of
such termination, an amount equal to the reasonable and documented costs and out-of-pocket
expenses incurred by the Buyer in connection with the negotiation, documentation and
implementation of this Agreement and the transactions contemplated herein in the amount of up
to Three Hundred Seventy-Five Thousand Dollars ($375,000) (the “Expense Reimbursement”).

                  (h)   If this Agreement is terminated by the Buyer pursuant to Section
10.1(a)(iii), then in addition to a refund of the Escrow Deposit, the Seller shall pay to the Buyer,
within three (3) Business Days of such termination, the amount of Two Million Dollars
($2,000,000). Payment of such amount to Buyer shall constitute liquidated damages and the sole
and exclusive remedy of Buyer for any termination of this Agreement on account of Seller’s
breach of this Agreement. The Parties acknowledge and agree that if this Agreement is
terminated as contemplated by Section 10.1(a)(iii), the actual damages incurred by Buyer will be
difficult, if not impossible, to ascertain and accordingly, the Parties have provided for the
liquidated damages provided above. This provision shall not be construed as a penalty, but as a
bona fide attempt to establish an agreed upon measure of damages which Buyer will suffer as a
result of such termination of this Agreement.

               (i)   The Seller’s obligation to pay the Breakup Fee and Expense
Reimbursement pursuant to this Section 10.1 shall survive termination of this Agreement and
shall constitute an allowed administrative expense of Seller under Section503(b) of the
Bankruptcy Code.

               Section 10.2. Withdrawal of Certain Filings. In the event of termination under
the provisions of this Article X, all filings, applications and other submissions relating to the
transactions contemplated by this Agreement as to which termination has occurred shall, to the
extent practicable, be withdrawn from the Governmental Body or other Person to which made.

                                          ARTICLE XI

                                   GENERAL PROVISIONS

                Section 11.1. Survival of Obligations. None of the covenants, agreements or
obligations shall survive the consummation of the Closing, except to the extent such covenants,
agreements and obligations contemplate performance after the Closing, in which case each such
covenant, agreement and obligation shall survive until performed. No claim may be brought
under this Agreement unless written notice describing in reasonable detail the facts giving rise to
the claim is given on or prior to the last day of the applicable survival period.

               Section 11.2. Confidential Nature of Information. Each Party agrees that it
will treat in confidence all documents, materials and other information which it shall have
obtained regarding the other Party during the course of the negotiations leading to the


                                                37
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 45 of 52




consummation of the transactions contemplated hereby (whether obtained before or after the date
of this Agreement), the investigation provided for herein and the preparation of this Agreement
and other related documents, and, in the event the transactions contemplated hereby shall not be
consummated, each Party will return to the other Party all copies of nonpublic documents and
materials which have been furnished in connection therewith. Without limiting the right of either
Party to pursue all other legal and equitable rights available to it for violation of this Section 11.2
by the other Party, it is agreed that other remedies cannot fully compensate the aggrieved Party
for such a violation of this Section 11.2 and that the aggrieved Party shall be entitled to
injunctive relief to prevent a violation or continuing violation hereof.

                 Section 11.3. Governing Law. This Agreement and all claims or causes of
action (whether in contract, tort or otherwise) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement (including any
claim or cause of action based upon, arising out of or related to any representation or warranty
made in or in connection with this Agreement or as an inducement to enter into this Agreement)
shall be governed and construed in accordance with the internal Laws of the State of California.
The Bankruptcy Court shall have exclusive jurisdiction over the interpretation and enforcement
of this Agreement. In the event the Bankruptcy Court declines to exercise jurisdiction over any
dispute arising under, relating to or connected with this Agreement, the Parties shall submit to
jurisdiction in the federal and state courts sitting in Los Angeles, California.

                Section 11.4. Exclusive Jurisdiction; Court Proceedings. The Parties hereto
agree that any suit, action or proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought exclusively in the Bankruptcy Court, and each of the Parties hereby
irrevocably consents to the exclusive jurisdiction of the Bankruptcy Court (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by Law, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding in any such court or that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum. Process in any
such suit, action or proceeding may be served on any Party anywhere in the world, whether
within or without the jurisdiction of any such court. Without limiting the foregoing, each Party
agrees that service of process on such Party as provided in Section 11.5 shall be deemed
effective service of process on such Party. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING (WHETHER IN CONTRACT OR TORT OR OTHERWISE) ARISING OUT
OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (INCLUDING ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM
INVOLVING ANY FINANCING SOURCE AND THEIR RESPECTIVE NONPARTY
AFFILIATES)

                Section 11.5. Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given (a) on the date of delivery if
delivered personally or if sent via facsimile (with confirmation and same day dispatch by express
courier utilizing next-day service), (b) on the earlier of confirmed receipt or the third (3rd)
Business Day following the date of mailing if mailed by registered or certified mail (return
receipt requested), (c) on the first (1st) Business Day following the date of dispatch if delivered

                                                  38
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 46 of 52




utilizing next-day service by an express courier (with confirmation) to the Parties at the
following addresses (or at such other address for a Party as shall be specified by like notice) or
(d) on the date such notice is transmitted by e-mail to the e-mail addresses previously provided to
the other Parties:

                  If to the Seller:

                             Marshall Broadcasting Group, Inc.
                             Attn: Pluria Marshall Jr.
                             3731 Wilshire Boulevard
                             Suite 840
                             Los Angeles, CA 90010
                             Email: pluria@MBGroup.tv

                  with a copy to:

                             Levene Neale Bender Yoo & Brill L.L.P.
                             10250 Constellation Boulevard
                             Suite 1700
                             Los Angeles, CA 90067
                             Attn: David B. Golubchik
                                    Eve H. Karasik
                             Email: dbg@lnbyb.com
                                     ehk@lnbyb.com

                             -and-

                             Gray Reed & McGraw LLP
                             1300 Post Oak Blvd.
                             Suite 2000
                             Houston, TX 77056
                             Attn.: Jason S. Brookner
                                    Lydia R. Webb
                             Email: jbrookner@grayreed.com
                                    lwebb@grayreed.com

                  If to the Buyer, to:

                             Allen Media Broadcasting Evansville, Inc.
                             Attn: General Counsel
                             1925 Century Park East, 10th Floor
                             Los Angeles, CA 90067

                  with a copy to:




                                                     39
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 47 of 52




                             Pachulski Stang Ziehl & Jones LLP
                             10100 Santa Monica Blvd., 13th Floor
                             Los Angeles, CA 90067
                             Attn: Richard M. Pachulski
                                   Richard Gruber
                                   Maxim B. Litvak
                             Email: rpachulski@pszjlaw.com
                                    rgruber@pszjlaw.com
                                    mlitvak@pszjlaw.com

                  Section 11.6. Successors and Assigns; Third Party Beneficiaries.

                (a)     This Agreement and all of its terms shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns, including any
successor by a merger or conversion referenced below. Except as provided in this Section
11.6(a), this Agreement shall not be assigned by any Party hereto. Any Party (including, for this
purpose, Seller) may assign or transfer any of its rights and obligations under this Agreement to
any of its Affiliates with consent of the other Party, provided that no such assignment or transfer
materially delays the grant of the FCC Consent and, provided further, that no such assignment or
transfer shall operate to relieve a Party of any of its liabilities or obligations hereunder.

               (b)     Nothing in this Agreement, expressed or implied, is intended or shall be
construed to confer upon any Person other than the Parties and successors and assigns permitted
by this Section 11.6 any right, remedy or claim under or by reason of this Agreement.

                  Section 11.7. Access to Records after Closing.

                 (a)    For a period of two (2) year after the Closing Date, the Seller and its
representatives shall have reasonable access to all of the books and records of the Business
transferred to the Buyer hereunder to the extent that such access may reasonably be required by
the Seller in connection with matters relating to or affected by the operations of the Business
prior to the Closing Date. Such access shall be afforded by the Buyer upon receipt of reasonable
advance notice and during normal business hours. The Seller shall be solely responsible for any
costs or expenses incurred by it pursuant to this Section 11.7(a). If the Buyer shall desire to
dispose of any of such books and records prior to the expiration of such two (2) year period, it
shall, prior to such disposition, give the Seller a reasonable opportunity, at the Seller’s expense,
to segregate and remove such books and records as the other Party may select.

                (b)     For a period of two (2) year after the Closing Date, the Buyer and its
representatives shall have reasonable access to all of the books and records relating to the
Business, if any, which the Seller may retain after the Closing Date. Such access shall be
afforded by the Seller upon receipt of reasonable advance notice and during normal business
hours. The Buyer shall be solely responsible for any costs and expenses incurred by it pursuant
to this Section 11.7(b). If the Seller shall desire to dispose of any of such books and records
prior to the expiration of such two (2) year period, such party shall, prior to such disposition,
give the Buyer a reasonable opportunity, at the Buyer’s expense, to segregate and remove such
books and records as the other Party may select.


                                                    40
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 48 of 52




               Section 11.8. Entire Agreement; Amendments. This Agreement, the Exhibits
and Schedules referred to herein and the other documents delivered pursuant hereto contain the
entire understanding of the Parties hereto with regard to the subject matter contained herein or
therein, and supersede all prior agreements, understandings or intents between or among any of
the Parties hereto. The Parties hereto, by mutual agreement in writing, may amend, modify and
supplement this Agreement.

                Section 11.9. Interpretation. Article titles and headings to Sections herein are
inserted for convenience of reference only and are not intended to be a part of or to affect the
meaning or interpretation of this Agreement. The Schedules and Exhibits referred to herein shall
be construed with and as an integral part of this Agreement to the same extent as if they were set
forth verbatim herein. For purposes of this Agreement, (i) the words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation,” (ii) the word “or”
is not exclusive and (iii) the words “herein”, “hereof”, “hereby”, “hereto” and “hereunder” refer
to this Agreement as a whole. Unless the context otherwise requires, references herein (a) to
Articles, Sections, Exhibits and Schedules mean the Articles and Sections of, and the Exhibits
and Schedules attached to, this Agreement and (b) to an agreement, instrument or other
document means such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof and by this
Agreement. This Agreement, the Buyer Ancillary Agreements and the Ancillary Agreements
shall be construed without regard to any presumption or rule requiring construction or
interpretation against the Party drafting an instrument or causing any instrument to be drafted.
References to a “Party hereto” or the “Parties hereto” or similar phrases shall refer to the Seller
and the Buyer.

                Section 11.10. Waivers. Any term or provision of this Agreement may be
waived, or the time for its performance may be extended, by the Party or Parties entitled to the
benefit thereof. The failure of any Party hereto to enforce at any time any provision of this
Agreement shall not be construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any Party thereafter to enforce each
and every such provision. No waiver of any breach of this Agreement shall be held to constitute
a waiver of any other or subsequent breach.

               Section 11.11. Expenses. Except as otherwise expressly provided herein, each of
Seller and the Buyer will pay all of its own respective costs and expenses incident to its
negotiation and preparation of this Agreement and to its performance and compliance with all
agreements and conditions contained herein on its part to be performed or complied with,
including the fees, expenses and disbursements of its counsel and accountants.

                Section 11.12. Partial Invalidity. Wherever possible, each provision hereof shall
be interpreted in such manner as to be effective and valid under applicable law, but in case any
one or more of the provisions contained herein shall, for any reason, be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision or provisions had never been contained herein.




                                                 41
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 49 of 52




              Section 11.13. Execution in Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall be considered an original instrument, but all of
which shall be considered one and the same agreement, and shall become binding when one or
more counterparts have been signed by each of the Parties and delivered to each of the Seller and
the Buyer.

                Section 11.14. Disclaimer of Warranties. Seller makes no representations or
warranties with respect to any projections, forecasts or forward-looking information provided to
the Buyer. There is no assurance that any projected or forecasted results will be achieved.
EXCEPT AS TO THOSE MATTERS EXPRESSLY COVERED BY THE
REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT, THE SELLER IS
SELLING THE BUSINESS AND THE PURCHASED ASSETS ON AN “AS IS, WHERE IS”
BASIS AND SELLER DISCLAIMS ALL OTHER WARRANTIES, REPRESENTATIONS
AND GUARANTIES WHETHER EXPRESS OR IMPLIED. THE SELLER MAKES NO
REPRESENTATION OR WARRANTY AS TO MERCHANTABILITY, SUITABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE AND NO IMPLIED WARRANTIES
WHATSOEVER. The Buyer acknowledges that neither the Seller nor any of its representatives
or Affiliates nor any other Person has made any representation or warranty, express or implied,
as to the accuracy or completeness of any memoranda, charts, summaries or schedules heretofore
made available by the Buyer or its representatives or Affiliates or any other information which is
not included in this Agreement or the Schedules hereto, and neither the Seller nor any of its
representatives or Affiliates nor any other Person will have or be subject to any liability to the
Buyer, any Affiliate of the Buyer or any other Person resulting from the distribution of any such
information to, or use of any such information by, the Buyer, any Affiliate of the Buyer or any of
their agents, consultants, accountants, counsel or other representatives. In making its
determination to proceed with the transactions contemplated by this Agreement the Buyer and its
Affiliates have relied solely on (a) the results of their own independent investigation and (b) the
representations and warranties of Seller expressly and specifically set forth in this Agreement.
The Buyer and its Affiliates expressly and specifically disclaim that they are relying upon or
have relied upon any representation or warranty of any kind or nature, whether express or
implied, not included in this Agreement that may have been made by any Person, and
acknowledge and agree that the Seller expressly and specifically disclaims any such other
representations and warranties.

                Section 11.15. Specific Performance / Liquidated Damages. The Seller agrees
that irreparable damage would occur in the event that any provision of this Agreement was not
performed by the Seller in accordance with its specific terms or was otherwise breached or the
Closing was not consummated, and that money damages would not be an adequate remedy for
Buyer, even if available. It is accordingly agreed that the Buyer shall be entitled to an injunction
or injunctions, or any other appropriate form of specific performance or equitable relief, to
prevent breaches of this Agreement by the Seller and to enforce specifically the terms and
provisions hereof (including the Seller’s obligation to consummate the Closing) in any court of
competent jurisdiction, this being in addition to any other remedy to which they are entitled at
law or in equity. The Seller agrees that it will not oppose the granting of an injunction, specific
performance and other equitable relief on the basis that the Buyer has an adequate remedy at law
or that any award of specific performance is not an appropriate remedy for any reason at law or
in equity. To the extent that the Buyer seeks an injunction or injunctions to prevent breaches of

                                                42
DOCS_SF:102776.8 68700/048
        Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 50 of 52




this Agreement and to enforce specifically the terms and provisions of this Agreement, the Buyer
shall not be required to post any bond or other security in connection with any such order or
injunction. For the avoidance of doubt except as provided in Section 6.3 of this Agreement,, the
Seller shall not be entitled to specific performance and its sole and exclusive remedy for the
Buyer’s breach shall be limited to the Escrow Deposit, which shall constitute liquidated damages
for any breach by the Buyer.

                                [Signatures on following page]




                                              43
DOCS_SF:102776.8 68700/048
     Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 51 of 52




               IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed as of the day and year first above written.

                                        SELLER


                                        MARSHALL BROADCASTING GROUP, INC.


                                        By:______________________________
                                              Name: Pluria Marshall, Jr.
                                              Title: President & CEO



                                        BUYER


                                      ALLEN MEDIA BROADCASTING
                                 EVANSVILLE, INC.


                                        By:______________________________
                                              Name: _____________________
                                              Title: ______________________
Case 19-36743 Document 158 Filed in TXSB on 02/14/20 Page 52 of 52
